EXHIBIT 10.1

 

CONFIDENTIAL MATERIALS OMITTED

AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION.

ASTERISKS DENOTE OMISSIONS.

 

COMMERCIAL SUPPLY AGREEMENT

 

This Commercial Supply Agreement, effective as of 8/23, 2012 (the “Effective
Date”), is made by and between Patheon Inc., having its principal offices at
2100 Syntex Court, Mississauga, Ontario, L5N 7K9 Canada, (hereinafter
“Supplier”) and Supernus Pharmaceuticals, Inc., having its principal offices at
1550 East Gude Drive, Rockville, MD 20850 (hereinafter “Supernus”) (each of
Supplier and Supernus being a “Party” and collectively the “Parties”).

 

Supernus is in the business of developing branded pharmaceutical products and
desires to have Supplier manufacture certain of its commercial-grade products
for Supernus’ use. Supplier is engaged in the business of commercial
manufacturing, formulating and developing pharmaceutical products in finished
dosage form. The Parties wish to enter into this Agreement to have Supplier
manufacture the Product according to the terms and conditions of this 
Agreement.

 

NOW, THEREFORE, in view of this foregoing premise and in consideration of the
foregoing premises and in consideration of the mutual covenants set forth below,
the Parties agree as follows:

 

1.                                      Definitions:  For the purposes of this
Agreement, the following terms shall have the following respective meanings:

 

1.1                               “Acknowledgement” has the meaning set forth in
Section 6.2.2.

 

1.2                               “Active Materials Credit Value” means the
value of the API for certain purposes of this Agreement, as set forth on
Schedule D.

 

1.3                               “Affiliate” means

 

1.3.1                                             a business entity which owns,
directly or indirectly, a controlling interest in a Party to this Agreement, by
stock ownership or otherwise; or

 

1.3.2                                             a business entity which is
controlled by a Party to this Agreement, either directly or indirectly, by stock
ownership or otherwise; or

 

1.3.3                                             a business entity, the
controlling interest of which is directly or indirectly common to the majority
ownership of a Party to this Agreement;

 

For this definition, “control” means the ownership of shares carrying at least a
majority of the votes for the election of the directors of a corporation.

 

1.4                               “Agreement” has the meaning set forth in the
introductory paragraph, and includes all its attachments, schedules and other
appendices (all of which are incorporated herein by reference) and any
amendments to any of the foregoing made as provided herein or therein.

 

--------------------------------------------------------------------------------


 

1.5                               “Annual Quantity” means the minimum volume of
Product to be manufactured in any Year of this Agreement as set forth in
Schedule B.

 

1.6                               “API” means Oxcarbazepine which is the active
pharmaceutical ingredient required for the Product. The term “Active Materials”
may be used interchangeably with the term “API” and shall have the same meaning.

 

1.7                               “Applicable Law” means, in relation to any
person, transaction or event, all relevant laws, statutes, regulations and
orders of all governmental bodies having  jurisdiction in the Territory (whether
administrative, legislative, executive or otherwise), and all judgments, orders
and decrees of all courts, arbitrators, commissions or bodies exercising similar
functions having jurisdiction over the person, transaction or event in question.

 

1.8                               “Bill Back Items” means the expenses for all
third party supplier fees for the purchase of columns, standards, tooling, RFID
tags (where applicable), and supporting equipment, and other project specific
items necessary for Supplier to  perform the Manufacturing Services, and which
are not included as Materials.

 

1.9                               “Business Day” means a day other than a
Saturday, Sunday, or a day that is a statutory holiday in the Province of
Ontario, Canada.

 

1.10                        “cGMPs” means current good manufacturing practices
as described in:

 

1.10.1              Division 2 of Part C of the Food and Drug Regulations
(Canada); and

 

1.10.2              Parts 210 and 211 of Title 21 of the United States’ Code of
Federal Regulations;

 

together with any amendments thereto as may occur from time to time.

 

1.11                        “CMC Section” means a dossier containing all
Chemistry, Manufacturing and Controls documents in a form acceptable for filing
with and approval by FDA and other Regulatory Authorities for inclusion by
Supernus or its sub-licensees in their regulatory filings.

 

1.12                        “Confidential Information” shall mean information of
a confidential nature as described in the Confidentiality Agreement.

 

1.13                        “Confidentiality Agreement” means the agreement
about the non-disclosure of confidential information between Supplier and
Supernus dated November 7, 2011.

 

1.14                        “Delivery Date” has the meaning set forth in
Section 6.2.2.

 

1.15                        “DMF” means a Drug Master File as described in
Chapter 21 of the United States Code of Federal Regulations, Section 314.420.

 

2

--------------------------------------------------------------------------------


 

1.16                        “Facility” shall mean Supplier’s facility located at
111 Consumers Drive, Whitby, Ontario, Canada, or such other Supplier facility as
mutually agreed in writing by the Parties from time to time.

 

1.17                        “FDA” means the United States Food and Drug
Administration or any successor entity thereto.

 

1.18                        “FDC Act” means the Federal Food, Drug and Cosmetic
Act, USC Section 301, et seq., as amended from time to time, and the rules and
regulations promulgated thereunder (including specifically, Title 21, parts 210
and 211 of the Code of Federal Regulations of the United States, as amended from
time to time).

 

1.19                        “Firm Commitment” has the meaning set forth in
Section 6.2.1.

 

1.20                        “Formulation” shall mean the approved formulation,
manufacturing process and stability protocols, batch records and all other
pertinent manufacturing information contained in the then-current
Specifications.

 

1.21                        “Initial Set Exchange Rate” means 1:1 as of the
Effective Date of the Agreement being the initial exchange rate to convert one
unit of Supplier facility local currency to one unit of the billing currency,
calculated as the average interbank exchange rate for conversion of one unit of
Supplier facility local currency to one unit of the billing currency during the
90 day period immediately preceding the Effective Date as published by OANDA.com
“The Currency Site” under the heading “FxHistory:  historical currency exchange
rates” at www.OANDA.com/convert/fxhistory.

 

1.22                        “Intellectual Property” has the meaning set forth in
Section 22.1.

 

1.23                        “Inventory” means all inventories of Materials and
work-in-process produced or held by Supplier for the manufacture of the Products
but, for greater certainty, does not include the API.

 

1.24                        “Late Delivery” has the meaning set forth in
Section 7.4.2.

 

1.25                        “Latent Defect” means any defect that was not, and
could not be reasonably expected to have been found during physical or chemical
acceptance testing such as, but not limited to, the presence of a contaminant
introduced in a raw material, API or other component, during the Manufacturing
or a party’s or supplier’s failure to comply with Applicable Laws.  For the sake
of clarity, the term “Defective Product” defined in Section 9.5.1 shall include
Products that contain a Latent Defect.

 

1.26                        “Launch Date” shall mean the first date of
commercial Product launch in the Territory, which date Supernus shall document
and confirm in writing to Supplier.

 

3

--------------------------------------------------------------------------------


 

1.27                        “Manufacturing” or “Manufacturing Services” means
the activities relating to the manufacture of the Product in accordance with the
Specifications, from the Materials, Bill Back Items, and API that are either
supplied by Supplier or supplied or caused to be supplied to Supplier by
Supernus or its subcontractors hereunder, spanning the sourcing, receipt,
testing and/or storage of Materials, Bill  Back Items, and API through the
processing, manufacturing, packaging and labeling of the Product into finished
Product form that is bulk finished product, ready for sale to consumers in
finished, final packaged form, in addition to the quality control, quality
assurance, any agreed stability testing and related services required to
manufacture Product and set forth in this Agreement. The terms “manufacture” and
“manufactured” refer to the act of manufacturing.

 

1.28                        “Manufacturing Date” means the day on which the
first batch record entry of Manufacturing is scheduled to occur, as identified
in an Acknowledgement.

 

1.29                        “Materials” shall mean raw materials, excipients,
and all packaging materials (including, without limitation, containers,
packaging and labeling) as the foregoing are required in connection with the
manufacture of the Product, or set forth in the applicable Purchase Order, in
accordance with the applicable Specifications; for greater certainty, the term
“Materials” does not include API (or any other Supernus-Supplied Materials) or
Bill Back Items.

 

1.30                        “Minimum Ordering Quantity” means the minimum number
of batches of a Product to be produced during the same cycle of manufacturing as
set forth in Schedule B.

 

1.31                        “OTIF” means On Time Delivery in Full.

 

1.32                        “Oxcarbazepine” means (a) 10,11-Dihydro-l0-oxo-5H
dibenz[b,fjazepine-5- carboxamide; and (ii) any derivatives, isomers, salts,
solvates, hydrates, or polymorphs, of the foregoing.

 

1.33                        “PPI” means the Producer Price Index for
pharmaceutical preparations (PCU2834) available on the U.S. Bureau of Labor
Statistics website (http://stats.bls.gov).

 

1.34                        “Price” means the price measured in U.S. dollars to
be charged by Supplier for performing the Manufacturing Services, as initially
set forth in Schedule B, with respect to the supply of Product, and as
contemplated by Schedule C, with respect to the cost of any agreed annual
stability testing, and includes certain cost items as specified in Schedule B as
well as the cost of Materials.

 

1.35                        “Product” means a finished drug product containing
commercially available API manufactured in final finished dosage form and
packaged by Supplier to meet cGMP requirements and Specifications as listed on
Schedule A and for sale by Supernus or its sublicensees.

 

4

--------------------------------------------------------------------------------


 

1.36                        “Product Forecast” has the meaning set forth in
Section 6.2.1.

 

1.37                        “Purchase Order” means the written purchase orders
delivered to Supplier by Supernus as Firm Commitments, which, upon acceptance by
Supplier, are binding, and shall be substantially in the form of Schedule 6.2
attached hereto.

 

1.38                        “Quality Agreement” means the commercial quality
agreement attached hereto as Schedule F.

 

1.39                        “Regulatory Approval” means all necessary approvals
of the Regulatory Authority to manufacture the Product and to market, distribute
and sell the Product.

 

1.40                        “Regulatory Authority” means, in the United States,
the FDA, and, in any other country, any agency or agencies having comparable
authority.

 

1.41                        “Regulatory Scheme” means any regulatory scheme
applicable to the Products in any country, as such statutes, regulations,
interpretations and guidelines or regulatory schemes that may be amended from
time to time, including, without limitation, the statutes, regulations,
interpretations, and guidelines administered  by the FDA.

 

1.42                        “Set Exchange Rate” means the exchange rate to
convert one unit of Supplier Facility local currency to one unit of the billing
currency for each Year, calculated as the average interbank exchange rate for
conversion of one unit of Supplier  Facility local currency to one unit of the
billing currency during the full year period (October lst [preceding year] to
September 30th) preceding the Reset Date  as published by OANDA.com “The
Currency Site” under the heading “FxHistory: historical currency exchange rates”
at www.OANDA.com/convert/fxhistory.

 

1.43                        Singular Terms.
Except as otherwise expressly stated or unless the context otherwise requires,
all references to the singular will include the plural and vice versa.

 

1.44                        “Specifications” means those protocols and standard
operating procedures, including without limitation, formulations, processes,
quality control, compression, labeling, packaging, finishing, storage and
release requirements and/or procedures and all requisite analyses and tests
conducted in connection with any of the foregoing, in each instance conforming
to cGMP, utilized in the course of the manufacture of the Products as the same
are specified, and mutually agreed to, in writing by Supernus and Supplier and
to be amended from time to time in writing as an exhibit to the Quality
Agreement and/or Purchase Order.

 

1.45                        “Supernus-Supplied Materials” has the meaning set
forth in Section 7.1.5.

 

5

--------------------------------------------------------------------------------


 

1.46                        “Term”, “Initial Term”, and “Renewal Term” have the
meaning set forth in Section 5.1.

 

1.47                        “Territory” means the geographic area of the United
States, or such expanded geographic area which may be established by the Parties
from time to time via written amendment to this Agreement.

 

1.48                        “Third Party Rights” means the Intellectual Property
of any third party.

 

1.49                        “United States” shall mean the United States of
America, its territories, possessions and the Commonwealth of Puerto Rico.

 

1.50                        “Year” means in the first year of this Agreement the
period from the Effective Date up to and including December 31 of the same
calendar year and thereafter will mean a calendar year.

 

2.                                      Currency.

 

Unless otherwise indicated, all monetary amounts are expressed in this Agreement
in the lawful currency of the United States of America.

 

3.                                      Sections and Headings.

 

The division of this Agreement into Articles, Sections, Subsections, and
Schedules and the insertion of headings are for convenience of reference only
and will not affect  the interpretation of this Agreement. Unless otherwise
indicated, any reference in this Agreement to a Section or Schedule refers to
the specified Section or Schedule to this Agreement. In this Agreement, the
terms “this Agreement”, “hereof”, “herein”, “hereunder” and similar expressions
refer to this Agreement and not to any particular part, Section or Schedule of
this Agreement.

 

4.                                      Schedules.

 

The following Schedules are attached to, incorporated in, and form part of this
Agreement:

 

Schedule A

-

Product List and Specifications

Schedule B

-

Minimum Ordering Quantity, Annual Quantity, and Price

Schedule C

-

Annual Stability Testing

Schedule D

-

API, Active Materials Credit Value, and Maximum Credit Value

Schedule E

-

Technical Dispute Resolution

Schedule F

-

Commercial Quality Agreement

Schedule G

-

Form of Shipping Logistics Protocol

Schedule H

-

Quarterly API Inventory Report

Schedule I

-

Report of Annual API Inventory Reconciliation and Calculation of Actual Annual
Yield

Schedule J

-

Example of Price Adjustment due to Currency Fluctuation

 

6

--------------------------------------------------------------------------------


 

Schedule K

-

Cycle Time Gantt Chart

Schedule 6.2

-

Form of Purchase Order

Schedule 7.6

-

Validation Services

Schedule 7.7

-

Costs Included & Excluded in Unit Price

 

5.                                      Term & Termination.

 

5.1                               Term. Unless earlier terminated as provided
herein, the term of this Agreement shall commence on the Effective Date and
shall expire ** years from the Launch Date (the “Initial Term”). On the **
anniversary of the Effective Date, Supernus and the Supplier shall conduct a
review, following which the Parties, each within its sole discretion, will
decide whether to extend this Agreement beyond the Initial Term and, if so, for
how long and whether such extension will automatically renew (each such
extension referred to as a “Renewal Term”). Provided the Parties have agreed to
a Renewal Term that either is automatically renewing successively or is at least
twenty four (24) months in duration, either Party may terminate this Agreement
with effect after the Initial Term by providing, at any time, written notice
indicating an effective date of termination that is after the Initial Term and
not less than twenty four (24) months following the date of such termination
notice. The Initial Term, in whole or part, and all Renewal Terms, shall be
considered the “Term” of this Agreement.

 

5.2                               Termination.

 

5.2.1                     In the event either Party materially breaches the
terms of this Agreement, the other Party may terminate this Agreement by giving
the breaching Party written notice of election to terminate, effective no less
than thirty (30) days from the date of such notice. In the case of material
breaches related to monetary obligations, such obligations have to be undisputed
and the time period shall be reduced to ten (10) days. If the other Party fails
to cure such breach prior to the stated date of termination, this Agreement
shall be terminated on such date, provided that, except for breaches related to
monetary obligations, if the breaching Party is making continuous and diligent
efforts to cure the breach, the thirty (30)-day cure period shall be extended
for an additional period of not more than sixty (60) days.

 

5.2.2                     Either Party may terminate this Agreement at any time
upon written notice to the other Party in the event that such other Party makes
an assignment for the benefit of its creditors, files an action or petition for
relief under applicable bankruptcy or insolvency laws, has filed against it an
involuntary petition to have it declared bankrupt in which it acquiesces or
which is not dismissed within sixty (60) days from the date of such filing, or
in the event of the appointment of a receiver for its business.

 

5.2.3                     Supernus may terminate this Agreement at any time upon
written notice to Supplier in the event:

 

(a)                     Supplier fails, except as a result of a force majeure
event (within the meaning of Section 27.6), on ** or more occasions during any
rolling ** period to make deliveries of Product within ** following the date on
which such delivery is due in accordance with the Acknowledgement, which failure
is not cured within a



--------------------------------------------------------------------------------

**                                  This portion has been redacted pursuant to a
confidential treatment request.

 

7

--------------------------------------------------------------------------------


 

period of fifteen (15) days after receipt of written notice of non-delivery from
Supernus, and provided that, following the initial Late Delivery in such **
period, Supplier and Supernus shall have first discussed and agreed upon a
remediation plan;

 

(b)                                 the Product manufactured by Supplier
hereunder is subject to a product recall on more than one occasion by reason of
the failure of the Product to meet any of the Specifications, requirements of a
Regulatory Authority or Regulatory Approval, or other requirements of law;

 

(c)                                  Regulatory Approval for Supplier to
manufacture the Product under the terms of this Agreement is revoked or
withdrawn by the Regulatory Authority due to acts of commission or omission of
or by Supplier and such Regulatory Approval has not been reinstated within sixty
(60) days following notice of revocation or withdrawal;

 

(d)                                 Supplier, without the direction or consent
of Supernus, sells or otherwise diverts the Product to any person other than
Supernus or a designee of Supernus, in United States of America (USA) or in
other countries; or

 

(e)                                  Supplier is unable or unwilling to supply
all of the Purchase Orders for Product for which Supplier has issued an
acceptance Acknowledgement in accordance with the provisions of Section 6 hereof
for a period of greater than 90 days due to a force majeure condition described
in Section 27.6 of this Agreement.

 

5.2.4                     Supernus will give at least six months’ advance notice
if it intends to no longer order Manufacturing Services for a Product due to
this Product’s discontinuance in the market.

 

5.2.5                     Notwithstanding any provision of this Agreement to the
contrary, no competitor of Supplier will be permitted access to the Facility
unless necessitated by Supernus’ need to qualify an alternate supplier of the
Product due to Supplier’s actions under Section 5.2.3 or as part of a potential
corporate merger or acquisition. Except as stated in the preceding sentence, no
provision of this Agreement will preclude any sublicensee, partner, acquirer,
consultant or agent of Supernus that is under applicable obligations of
confidentiality from having reasonable access to the Facility.

 

5.2.6                     Obligations on Termination.

 

If this Agreement is completed, expires, or is terminated in whole or in part
for any reason, then:

 

(a)                                 Supernus will take delivery of and pay for
all undelivered Product that are manufactured and/or packaged under a Purchase
Order that has been or is tested and meets Specifications, at the Price in
effect at the time the Purchase Order was placed;

 

(b)                                 Supernus will purchase, at Supplier’s cost
(including all costs incurred by Supplier for the purchase and handling of the
Inventory), the Inventory applicable to the Products which was purchased,
produced or maintained by Supplier in



--------------------------------------------------------------------------------

**                                  This portion has been redacted pursuant to a
confidential treatment request.

 

8

--------------------------------------------------------------------------------


 

contemplation of filling Purchase Orders or in accordance with Section 6.3 and
that cannot be used otherwise by Supplier or its customers;

 

(c)                                  Supernus will satisfy the purchase price
payable under Supplier’s orders with suppliers of Materials if the orders were
made by Supplier in reliance on Purchase Orders or in accordance with
Section 6.3;

 

(d)                                 Supplier will return to Supernus all unused
API (with shipping and related expenses, if any, to be borne by Supernus); and

 

(e)                                  Supernus will make commercially reasonable
efforts, at its own expense, to remove from Supplier site(s), within forty-five
(45) Business Days, all of Supernus’ Inventory and Materials (whether current or
obsolete), supplies, undelivered Product, chattels, equipment or other moveable
property owned by  Supernus, related to the Agreement and located at a Supplier
site or that is otherwise under Supplier’s care and control (“Supernus,
Property”). If Supernus fails to remove the Supernus Property within forty-five
(45) Business Days following the completion, termination, or expiration of the
Agreement, Supernus will pay Supplier ** per pallet, per month, one pallet
minimum (** per pallet, per month, one pallet minimum, for any of the Supernus
Property that contains controlled substances or requires refrigeration)
thereafter for storing the Supernus Property, and Supernus will assume any third
party storage charges invoiced to Supplier regarding the Supernus Property.
Supplier will invoice Supernus for all such storage charges in accordance with
Section 12.6 of this Agreement.

 

5.2.7                     Termination of this Agreement shall not relieve either
Party of its obligations  incurred prior to the date of termination. The
obligations under Sections 5.2.6, 5.2.8, 5.2.9, Articles 7, 8, 10, 11, 12, 14,
16, 17, 18, 19, 20, 21, 22, 23, 24, and Sections 27.2 and 27.9 hereof shall
survive expiration or termination of this Agreement or of any extensions
thereof.

 

5.2.8                     Notwithstanding anything in this Agreement to the
contrary, termination of this  Agreement shall not affect the rights and
obligations under any Purchase Order that have  accrued prior to termination,
nor any rights or obligations of either Party that are intended by  the Parties
to survive termination. If Supplier is in the process of manufacturing Product
for Supernus on the day this Agreement terminates, such amount of Product that
is in the process of manufacturing and that represents firm Purchase Orders
shall be carried through until completion and the Product resulting therefrom
shall be delivered to Supernus or its sublicensees by Supplier and shall be paid
for by Supernus in accordance with the terms hereof, and the Parties hereto
hereby agree that this Agreement shall be extended for such  purposes.

 

5.2.9                     Subject to Section 5.2.6, in the event of termination
of this Agreement by Supernus under Section 5.2.1 or Section 5.2.3, Supplier, at
its own expense, will provide the suitable quality and scientific support for
the appropriate technical transfers of the manufacturing process and analytical
method to transfer the Manufacturing of the Product  from the Facility to
another site that Supernus intends to utilize for Manufacturing the



--------------------------------------------------------------------------------

**                                  This portion has been redacted pursuant to a
confidential treatment request.

 

9

--------------------------------------------------------------------------------


 

Product. Such assistance may include, but not be limited to, all appropriate
documentation, know-how and technical level “man in the plant” from and to the
receiving manufacturer. Supplier understands that time will be of the essence.

 

5.2.9.1                       Supplier shall promptly return to Supernus, at
Supernus’ expense  and direction, any remaining Inventory of Product, API or
materials supplied by Supernus or paid for by Supernus; provided, that all
outstanding and undisputed invoices have been paid in full.

 

5.2.9.2                       Supernus shall pay Supplier for all costs and
expenses incurred and undisputed, and all non-cancellable commitments made and
undisputed, in connection with Supplier’s performance of this Agreement, so long
as such costs, expenses or commitments were made by Supplier consistent with
Supernus’ most recent Firm Commitment and the vendor’s minimum purchase
obligations.

 

6.                                      Manufacture, Forecasts, Firm
Commitments. Acknowledgements and Delivery

 

6.1                               Manufacture of Product. Subject to the terms
and conditions of this Agreement, and at Supernus’ request in accordance with
the terms hereof, Supplier shall manufacture at the Facility in accordance with
the Specifications and in compliance with the Regulatory Scheme, including cGMP,
and deliver Product to Supernus in the amounts and on the dates specified by
Purchase Orders and confirmed by Acknowledgements hereunder. Supplier shall use
commercially reasonable efforts to meet Supernus’ demand for Product ordered in
accordance with the terms hereof.

 

6.2                               Forecasts and Firm Commitment.

 

6.2.1                     Rolling 18 Month Forecast. Within sixty (60) days
following the Effective Date of this Agreement, Supernus shall give Supplier a
non-binding 18 month forecast of the volume of Product that Supernus expects to
order in the first 18 months of commercial manufacture of the Product including
the expected monthly delivery schedule. Thereafter on or before the 10th
calendar day of each month Supernus shall provide Supplier with a 12 month
non-binding, good faith estimate of the quantities of Product including
validation batches it foresees it will order during such period (the “Product
Forecast”). The most recent 12 month Product Forecast will supercede all other
forecasts. Within ten (10) days of receipt  of the Product Forecast from
Supernus, Supplier shall deliver to Supernus a forecast of Supplier’s
requirements for API, including agreed upon safety stock for each of the
following twelve (12) months as well as the current inventory of excipients plus
agreed upon safety stocks. In addition, Supplier shall provide each API lot
number, date of manufacture and expiration/retest date. The first two
(2) quarters of the Product Forecast shall constitute a binding obligation of
Supernus to accept and purchase, and Supplier to manufacture and timely deliver,
Product (each quarter, a “Firm Commitment”) to the following extent:

 

10

--------------------------------------------------------------------------------


 

6.2.1.1                ** per cent ** of Firm Commitment of Product (plus any
additional quantities which Supernus may have ordered and which Supplier may
have accepted as additional quantities) in the first 3 months of the period and

 

6.2.1.2                ** percent ** of Firm Commitment of Product for the
second three months of the period.

 

6.2.2       Purchase Orders and Acknowledgement. The Parties shall agree upon a
form of Purchase Order to be used by Supernus in ordering Product hereunder.
Supernus shall from time to time place Purchase Orders with Supplier for
manufacture and delivery of quantities of Product (to the extent indicated in
Section 6.2.1) to be delivered within ** (the “Lead Time”) from the  first date
of Purchase Order submission (the “Delivery Date”).  Concurrently with  the
submission of each Product Forecast, Supernus shall submit a Purchase Order. 
The parties agree to meet and discuss in good faith whether any change to a
Purchase Order should be made. Promptly but not more than three (3) business 
days following receipt of a Purchase Order, Supplier shall issue a written
acknowledgement (“Acknowledgement”) of the Purchase Order, provided the Purchase
Order is not for a quantity of Product that exceeds the extent of quantity
indicated in Section 6.2.1. Each Acknowledgement shall set forth a scheduled 
Manufacturing Date (or new Manufacturing Date if one had been indicated in the
Purchase Order), confirm that adequate Materials and API are in-house to fulfill
the Purchase Order, and confirm the delivery date set forth in the Purchase
Order.  Supplier shall deliver Product against each accepted Purchase Order in
accordance with this Agreement. Supernus shall purchase all such Product ordered
and delivered by the delivery date specified in an Acknowledgement, provided
that such Product meets the Specifications and the Regulatory Scheme, including,
without limitation, cGMP. Supplier shall use commercially reasonable efforts to
supply quantities of Product ordered in the aggregate that are up to ** in
excess of the batch quantity in the Firm Commitment, subject to availability of
API and Materials.

 

6.2.3       Conflicts between Purchase Orders and this Agreement. Other than
terms respecting quantity, delivery date(s), method of shipment, and
destination(s), the terms and conditions of any Purchase Order submitted by
Supernus, or written Acknowledgement thereof by Supplier, shall be of no force
and effect, whether or not objected to by Supplier or Supernus, and nothing in
any such Purchase Order or written Acknowledgement shall supersede the terms and
conditions of this Agreement.

 

6.2.4       Three Year Forecast. On or before the 10th day of June of each Year,
Supernus will give Supplier a written non-binding three-year forecast, broken
down by quarters for the second and third years of the forecast, of the volume
and delivery schedule of each Product Supernus then anticipates will be required
to be manufactured and delivered to Supernus during the three-year period.

 

--------------------------------------------------------------------------------

**           This portion has been redacted pursuant to a confidential treatment
request.

 

11

--------------------------------------------------------------------------------


 

6.3                               Reliance by Supplier

 

6.3.1       Supernus understands and acknowledges that Supplier will rely on the
firm Purchase Orders and Product Forecasts submitted under Section 6.2 in
ordering Unique Materials (as defined below), if any, required to meet the firm
Purchase Orders.  For greater certainty, as at the Effective Date, no Unique
Materials are contemplated by the Parties; however, this Section 6.3 is included
in the Agreement in case there are Unique Materials to be addressed in the
future. Supernus understands that, to ensure an orderly supply of the Unique
Materials, Supplier may want to purchase the Unique Materials in sufficient
volumes to meet the production requirements for Products during part or all of
the forecasted periods referred to in Section 6.2 or to meet the production
requirements of any longer period agreed to by Supplier and Supernus.
Accordingly, Supernus authorizes Supplier to purchase Materials unique to
Supernus’ Products or otherwise specified and agreed to in writing by the
Parties as potentially limited in availability (“Unique Materials”) to satisfy
the Manufacturing Services requirements for Products for the first ** months
contemplated in the most recent Product Forecast.  Supplier may make other
purchases of Unique Materials to meet Manufacturing Services requirements for
longer periods if agreed to in writing by the Parties. Supernus will give
Supplier written authorization to order Unique Materials for any launch
quantities of  Product requested by Supernus which will be considered a firm
order when accepted by Supplier. If Unique Materials ordered by Supplier under
firm Purchase Orders or otherwise ordered under this Section are not included in
finished Products manufactured  for Supernus within ** after the forecasted
month for which the purchases have been made (or for a longer period as the
Parties may agree), or if the Unique Materials have expired during the period,
then Supernus will pay to Supplier its costs therefore (including all costs
incurred by Supplier for the purchase and handling of the Unique Materials). But
if these Unique Materials are used in Products subsequently manufactured for
Supernus or in third party products manufactured by Supplier, Supernus will
receive credit for any costs of those Unique Materials previously paid to
Supplier by Supernus.

 

6.3.2       If Supernus fails to take possession or arrange for the destruction
of (i) Unique Materials, within 12 months of purchase, or (ii) finished Product,
within three months of manufacture, then Supernus will pay Supplier ** per
pallet, per month thereafter for storing the Unique Materials or finished
Product. Storage fees for Unique Materials or Product which contain controlled
substances or require refrigeration will be charged at ** per pallet, per month.
Storage fees are subject to a one pallet minimum charge per month. Supplier may
ship released Product held by it longer than 3 months to Supernus or its
designated location, at Supernus’ expense, on 14 days written notice to
Supernus.

 

6.4          Minimum Orders.

 

Supernus may only order Manufacturing Services for batches of Products in
multiples of the Minimum Ordering Quantities as set out in Schedule B.

 

--------------------------------------------------------------------------------

**           This portion has been redacted pursuant to a confidential treatment
request.

 

12

--------------------------------------------------------------------------------


 

7.                                      Manufacture of Product.

 

7.1                               Manufacturing Services.

 

Supplier will perform the Manufacturing Services for the Territory for the fees
specified in Schedules B and C to manufacture Products for Supernus or its
designee(s), which fees shall be paid by Supernus and are subject to adjustment
in accordance with the terms and conditions of this Agreement. Schedule B sets
forth a list of cost items that are included in the Price for Products; all cost
items that are not included in this list are excluded from the Price and are
subject to additional fees to be paid by Supernus. Supplier may change the
Facility for the Products, at its cost, only with the prior written consent of
Supernus, this consent not to be unreasonably withheld. If Validation or
Manufacturing Services have not started within 12 months of the Effective Date
of this Agreement, Supplier may amend the fees set out in Schedules B and C.
During the initial ** years following Launch Date in the US, Supernus shall
procure not less than ** of its Product requirements for the United States from
Supplier , and not less than ** of its Product requirements for the United
States from Supplier during the remainder of the Initial Term. During any
Renewal Term, Supernus shall procure not less than ** of its Product
requirements for the United States from  Supplier.

 

7.1.1       Conversion of API and Materials. Supplier will convert API and
Materials into Products.

 

7.1.2       Quality Control and Quality Assurance of Materials. Supplier will
perform the quality control and quality assurance testing on the API, Materials,
and in-process samples as specified in the Quality Agreement. Lot review and
release of the API, Materials, and in process samples to Supernus will be the
responsibility of Supplier’s quality assurance group. Supplier will perform its
lot  review and release responsibilities in accordance with Supplier’s standard
operating procedures. Each time Supplier releases a lot of API or Materials, it 
will give Supernus a certificate of analysis and certificate of compliance
including  a statement that the lots were tested in accordance with and meet
Specifications  and cGMPs. Supernus will have sole responsibility for the
release of Products to the market in the Territory. The form and style of batch
documents, including, but not limited to, batch production records, lot
packaging records, equipment set up control, operating parameters, and data
printouts, raw material data, and laboratory notebooks are the exclusive
property of Supplier and Supplier hereby grants Supernus the right to use said
batch documents to fulfill its obligations to sublicensees, partners, and
regulatory authorities as the case may be. Specific  Product related information
contained in those batch documents is Supernus property.

 

7.1.3       Materials.  Supplier will purchase and test all Materials (with the
exception of Supernus-Supplied Materials) at Supplier’s expense and as required
by the Specifications and to meet the Firm Commitment. Except as set forth in
the Quality Agreement, Supplier shall not alter or change vendor without the
prior

 

--------------------------------------------------------------------------------

**           This portion has been redacted pursuant to a confidential treatment
request.

 

13

--------------------------------------------------------------------------------


 

written notice to and approval of Supernus, which may be withheld or granted in
its sole and absolute discretion.

 

7.1.4       Packaging. Supplier will procure all package components required for
the Product and as set forth in the Specifications and to meet the Firm
Commitment. Supplier will package the Products as set out in the Specifications
and in accordance with the Quality Agreement. Supernus will provide, approve and
be responsible for the cost of artwork development. Such artwork, advertising,
and  labelling information shall remain the exclusive property of Supernus and
Supernus shall be solely responsible for the content thereof. Such artwork,
advertising and labelling information and reproductions thereof may not be used
by Supplier in any manner other than to perform its obligations hereunder. 
Supplier will determine and imprint the batch numbers and expiration dates for 
each Product shipped. The batch numbers and expiration dates will be affixed on 
the Products and on the shipping carton of each Product as outlined in the
Specifications and as required by cGMPs. Supernus may, in its sole discretion,
make changes to labels, product inserts, and other packaging for the Products. 
Those changes will be submitted by Supernus to all applicable governmental
agencies and other third parties responsible for the approval of the Products. 
Supernus will be responsible for the cost of labelling obsolescence (if
applicable) when changes occur, as contemplated in Section 12.4. Supplier’s name
will not  appear on the label or anywhere else on the Products unless:
(i) required by Applicable Law; or (ii) Supplier consents in writing to the use
of its name.

 

7.1.5       Supply of API and any Materials to be Provided by Supernus.

 

7.1.5.1        At least ninety (90) days prior to the requested delivery date of
the Product to Supernus, Supernus or its subcontractor will provide Supplier
with the Materials to be supplied by Supernus in addition to providing the API
(collectively, “Supernus-Supplied Materials”), at no cost to Supplier, all in
sufficient quantity to enable Supplier to perform the manufacturing activities
and supply Product to Supernus. Upon receipt of the Supernus-Supplied Materials,
Supplier shall test the Supernus-Supplied Materials against the Specifications.
In  the event the Supernus-Supplied Materials do not meet Specifications,
Supplier shall not be liable for any related delays thereof and Supernus will
arrange for replacement supply of Supernus-Supplied Materials. Supernus
acknowledges that  Supplier shall have no liability whatsoever in case of Late
Delivery of the Product  due to late delivery by Supernus of the
Supernus-Supplied Materials. If  applicable, Supplier and Supernus will
cooperate and provide such assistance to each other as may be reasonably
necessary to permit the import of the Supernus-Supplied Materials for the
purpose of manufacturing the Product under this Agreement.

 

7.1.5.2        In accordance with Section 6.2.2 herein, at least ninety (90)
days prior to the requested Delivery Date of the Product to Supernus, Supplier,
at no cost to Supernus, shall confirm via the Acknowledgement that it has
sufficient quantity of all API and Materials in stock to perform the
manufacturing activities and

 

14

--------------------------------------------------------------------------------


 

supply Product to Supernus on or before the Delivery Date. Upon receipt of such
API and Materials, Supplier shall test against the certificate of analysis and
Specifications in accordance with the Quality Agreement. In the event the API or
Materials do not meet Specifications, Supplier shall use commercially reasonable
efforts to obtain replacement supply of failed API or Materials as the case may
be. If applicable, Supplier and Supernus will cooperate and provide such
assistance to each other as may be reasonably necessary to permit the import of 
the API or Materials for the purpose of manufacturing the Product under this 
Agreement. Notwithstanding any provision of this Agreement to the contrary,
under no circumstances will Supplier be liable in any way for, and the
provisions of Section 5.2.3(a) shall not apply in respect of, any delay or Late
Delivery in connection with a need under this Section 7.1.5.2 to obtain
replacement supply of failed API unless the failure is solely attributable to an
activity performed by  Supplier.

 

7.2          Changes in Manufacture. In accordance with the Quality Agreement,
Supplier will notify and obtain written approval from Supernus of any and all
proposed changes in its manufacture and testing of the Product and will obtain
Supernus’ written approval prior to implementation for any such change that
would impact the manufacturing process or the Specifications and constitute a
reportable change or modification pursuant to any applicable Regulatory Scheme
(e.g., Title 21 United States Code of Federal Regulations Section 211 and
314.70).

 

7.3          Shipments. Shipments of Products will be made EXW (Incoterms 2010)
Supplier’s shipping point at the Facility unless otherwise mutually agreed in
writing. Risk of loss of or damage to Products, in addition to title to
Products, will remain with Supplier until Supplier loads the Products onto the
carrier’s vehicle for shipment at the shipping point, at which time risk of loss
or damage, in addition to title to Product, will transfer to Supernus, and at
which time Supplier will be deemed to have duly delivered the Product to
Supernus hereunder. Supplier will, in accordance with Supernus’ instructions and
as agent for Supernus, (i) arrange for shipping to be paid by Supernus and
(ii) at Supernus’ risk and expense, obtain any export licence or other official
authorization necessary to export the Products. Supernus will arrange for
insurance and will select the freight carrier used by Supplier to ship Products
and may monitor Supplier’s shipping and freight practices as they pertain to
this Agreement. Products will be transported in accordance with the
Specifications.

 

7.4          On Time Delivery.

 

7.4.1       Supernus and Supplier understand that there may be uncertainties and
necessary adjustments in production schedules during the first six (6) months
of  manufacturing following the Launch (such period being the “Initial
Manufacturing Period”).

 

7.4.2       Subject to Section 7.4.3 below, if after the Initial Manufacturing
Period, (i) Supplier is unable to deliver the quantity of Product ordered under
a Firm

 

15

--------------------------------------------------------------------------------


 

Commitment within ** of the Delivery Date due to an act or omission by Supplier
(a “Late Delivery”) and (ii) such Late Delivery is the second Late Delivery to
have occurred during the previous **, then Supernus will receive a credit from
Supplier for the Late Delivery that will be applied against the purchase Price
under the next Purchase Order. The credit will be ** percent ** of the Price of
the quantity of Product not delivered by Supplier under the Purchase Order on
the Delivery Date (i.e., Supernus Credit = **).

 

7.4.3       For clarity, a Late Delivery will not be a material breach of this
Agreement by Supplier for the purposes of Section 5.2. For clarity, a Late
Delivery will not include any delay in shipment of Product caused by events 
outside of Supplier’s reasonable control, such as: (i) a force majeure event
(within  the meaning of Section 27.6), (ii) API availability, (iii) a delay in
delivery of Supernus-Supplied Materials, (iv) a delay in Product release
approval from Supernus, (v) inaccurate forecasts of Supernus, (vi) receipt of
non-conforming Supernus-Supplied Materials, (vii) any market-driven delays in
deliveries from approved vendors, or (viii) any delays in US FDA customs
clearance of shipments to Supernus or its designee.

 

7.5          Quality Agreement. The Parties will negotiate in good faith the
Quality Agreement to address the roles and responsibilities of the Parties
hereto with respect to the manufacture of the Product and quality issues. The
Quality Agreement will be executed prior to the manufacturing of the first
commercial batch. The Quality Agreement shall in no way determine liability or
financial responsibility of the Parties for the responsibilities set forth
herein. At the reasonable request of either Party, the Parties shall negotiate,
in good faith, amendment(s) or supplement(s) to the Quality Agreement (a) to
address matters specific to the manufacture of Product for sale and use outside
the United States, and (b) to address regulatory concerns raised by any
Regulatory Authority or reasonably raised by either Party and (c) as the Parties
otherwise mutually agree in writing. In the event that the terms of the Quality
Agreement are inconsistent with the terms of this Agreement, the Quality
Agreement shall control for quality related issues and this Agreement shall
control for all other issues, unless otherwise explicitly agreed to in writing
by the Parties.

 

7.6          Validation Services. If applicable, Supplier shall perform the
Product qualification and validation services described in [Schedule 7.6] (the
“Validation Services”) for the fees referenced therein, taking into
consideration the per-batch pricing in Schedule B.

 

7.7                               Product Maintenance Services. Supernus will
receive the following product maintenance services at no additional cost to
Supernus (the “Product Maintenance Services”): one annual audit; regulatory
audits; one annual Product review (within the meaning of 21 CFR § 221,180); drug
master file updates for the Territory, if applicable; access to document library
over and above the Quality Agreement; assistance in preparing Regulatory
Documentation as needed; Product document and sample storage relating to cGMP
requirements; maintenance, updates and storage of

 

--------------------------------------------------------------------------------

**           This portion has been redacted pursuant to a confidential treatment
request.

 

16

--------------------------------------------------------------------------------


 

master batch records and audit reports; and tooling and filter bag maintenance,
as applicable. For avoidance of doubt, the following services and items are not
included in Product Maintenance Services: process validation (including cleaning
and shipping validation; technology transfer; analytical work not specifically
related to testing and release of excipients or in-process testing of Product;
stability; replacement HPLC columns and replacement tablet tooling, as
applicable. The list of services and items included in and excluded from the
unit Price are set forth in Schedule 7.7.

 

7.8          Bill Back Items. Bill Back Items will be charged to Supernus at
Supplier’s cost plus a ** handling fee, subject to Supernus’ prior approval in
the case of any Bill Back Items costing more than USD ** (before the handling
fee). There are no Bill Back Items currently identified.

 

8.             API Yield.

 

8.1          Reporting. Supplier will give Supernus a monthly inventory report
of the API held by Supplier using the inventory report form set out in Schedule
H, which will contain the following information for the month:

 

Quantity Received:  The total quantity of API that complies with the
Specifications and is received at the Facility during the applicable period.

 

Quantity Dispensed:  The total quantity of API dispensed at the Facility during
the applicable period. The Quantity Dispensed is calculated by adding the
Quantity Received to the inventory of API that complies with the Specifications
held at the  beginning of the applicable period, less the inventory of API that
complies with the Specifications held at the end of the period. The Quantity
Dispensed will only include API received and dispensed in commercial
manufacturing of Products and, for certainty, will not include any (i) API that
must be retained by Supplier as samples, (ii) API contained in Product that must
be retained as samples, (iii) API used in testing (if applicable), and (iv) API
received or dispensed in technical transfer activities or development activities
during the applicable period, including without limitation, any  regulatory,
stability, validation or test batches manufactured during the applicable period.

 

Quantity Converted:  The total amount of API contained in the Products
manufactured with the Quantity Dispensed (including any additional Products
produced in accordance with Section 9.5.1 or 9.5.2), delivered by Supplier, and
not rejected, recalled or returned in accordance with Sections 9.1 to 9.4,
inclusive, because of Supplier’s failure to perform the Manufacturing Services
in accordance with Specifications, cGMPs, and Applicable  Laws.

 

Within 60 days after June 30th each Year, Supplier will prepare a half-Year
reconciliation report  of API if the Quantity Dispensed for the half-Year
exceeds the Quantity Converted for the half-

 

--------------------------------------------------------------------------------

**           This portion has been redacted pursuant to a confidential treatment
request.

 

17

--------------------------------------------------------------------------------


 

Year by more than 20kg. In this case, an “Actual Half-Year Yield” for the
Product at the Facility will be calculated as a percentage, as follows:

 

**

 

Within 60 days after the end of each Year, Supplier will prepare an annual
reconciliation of API (including all amounts reported on the half-Year
reconciliation report, if one was required) on the reconciliation report form
set forth in Schedule I including the calculation of the “Actual Annual Yield”
or “AAY” for the Product at the Facility during the Year. AAY is the percentage
of the Quantity Dispensed that was converted to Products and is calculated as
follows:

 

**

 

After Supplier has produced a minimum of 10 commercial production batches of
Product and has produced commercial production batches for at least six months
at the Facility (collectively, the “Target Yield Determination Batches”), the
Parties will mutually agree on the target yield for the Product at the Facility
(the “Target Yield”).

 

8.2          Shortfall Calculation. If the Actual Half-Year Yield falls more
than five percent below the Target Yield, then the shortfall for the period
January 1 to June 30 (the “Half-Year Shortfall”) will be calculated as follows:

 

**

 

If the Actual Annual Yield falls more than five percent below the Target Yield,
then the shortfall for the Year (the “Annual Shortfall”) will be calculated as
follows:

 

**

 

8.3          Credit for Shortfall. If there is a Half Year Shortfall for a
Product in the first half of a Year, then Supplier will credit Supernus’ account
for the amount of the Half-Year Shortfall not later than 60 days after
June 30th.

 

If there is an Annual Shortfall for a Product in a Year, then Supplier will
credit Supernus’ account for the amount of the Annual Shortfall less, if any,
the Half Year Shortfall, which resulting amount shall be credited not later than
60 days after the end of the Year.

 

Each credit under this Section 8.3 will be summarized on a reconciliation report
substantially in the form set forth in Schedule I (to be adjusted accordingly
for any half-Year reconciliation report).

 

Upon expiration or termination of this Agreement, any remaining credit owing
under this Section 8 will be paid to Supernus, an Annual Shortfall calculation
shall be made (regardless of the time

 

--------------------------------------------------------------------------------

**           This portion has been redacted pursuant to a confidential treatment
request.

 

18

--------------------------------------------------------------------------------


 

of year), and the Annual Shortfall, if any, will be disclosed by Supplier on the
reconciliation report form.

 

8.4          Maximum Credit. Supplier’s liability for API calculated in
accordance with this Section 8 in a Year will not exceed, in the aggregate, the
Maximum Credit Value set forth in Schedule D.

 

8.5          No Material Breach. It will not be a material breach of this
Agreement by Supplier under Section 5.2.1 if the Actual Half-Year Yield or the
Actual Annual Yield is less than the Target Yield.

 

9.                                      PRODUCT CLAIMS AND RECALLS

 

9.1                               Product Testing Results. Within 10 business
days of Product being released by Supplier and Supernus having received
appropriate Product samples and supportive documentation, Supernus will perform
its quality control and quality assurance testing of the bulk and final Product.
Prior to shipment of Product by Supplier, each time Supernus releases a batch of
Product, it will provide Supplier a certificate of analysis and certificate of
compliance including a statement that the batch was tested in accordance with
and meets Specifications (“Release Notice”). In addition, Supplier shall hold
for inspection, or at the request of Supernus deliver to Supernus, retention
samples of each lot of Product manufactured by Supplier under this Agreement.
Upon receipt of each lot of Product, Supernus shall have the right, but not the
obligation, to test such Product in accordance with the terms of the Quality
Agreement to determine compliance with the Specifications and/or cGMP. Supernus
may also conduct any additional testing or investigation or audit it determines
to be of value to determine: (i) compliance of Product with the Specifications;
and/or (ii) manufacture of Product pursuant to cGMP, and/or any other standard
imposed by law. Product shall be deemed to be acceptable if, upon testing, it
meets the Specifications, is documented to be compliant with cGMP, or any 
additional tests or audits as agreed by the Parties. Supernus shall also have
the right to inspect each shipment of Product for conformance with inspection
criteria to be agreed upon by  Supernus and Supplier. However, Supernus’
acceptance of a shipment shall not preclude a subsequent rejection of such
shipment or any portion thereof following discovery of any Latent Defect in such
shipment. A Deficiency Notice shall include such notice concerning discovery of
a Latent Defect. Upon timely receipt of a Deficiency Notice from Supernus
Supplier shall conduct an appropriate investigation in its discretion to
determine whether or not it agrees with Supernus that Product is Defective
Product and to determine the cause of any nonconformity.  Subject to
Section 9.3, Supplier will have ten (10) days to advise Supernus by notice in
writing  that it disagrees with the contents of the Deficiency Notice. If
Supplier agrees that Product is Defective Product and determines that the cause
of nonconformity is attributable to Supplier’s  failure to Manufacture in
accordance with the Specifications, cGMPs, Applicable Laws, or any other
assignable cause (“Supplier Defective Manufacturing”), then Section 9.5.1 shall
apply.  Rejection of any shipment that, in whole or part, fails to meet
Specifications or to comply with cGMP or Applicable Laws (a “Deficiency
Notice”), will be issued within twenty (20) Business Days (“Review Period”) of
receipt of Product from Supplier.

 

19

--------------------------------------------------------------------------------


 

9.2          Acceptance or Rejection. Supplier will have no liability for any
deviations for which it has not received a Deficiency Notice. Supplier retains
the right of appeal to an independent laboratory as provided in Section 9.3
hereof.

 

9.3          Independent Laboratory Testing. Upon receipt of a Deficiency
Notice, Supplier will have ten (10) days to advise Supernus by notice in writing
that it disagrees with the contents of the Deficiency Notice. In the event of
any disagreement between Supplier and Supernus relating to Product conformance
with Specifications, the Parties will use good faith efforts to reach an
amicable resolution of such disagreement. In the event that resolution cannot be
reached, a mutually agreed upon, neutral, independent third-party laboratory
shall be brought in to resolve the disagreement upon the request of either
Party. This evaluation will be binding on the Parties. If the evaluation
certifies that any Products deviate from the Specifications, cGMPs, or
Applicable Laws, Supernus may reject those Products in the manner contemplated
in this Section 93, and Supplier will be responsible for the cost of the
evaluation. If the evaluation does not so certify for any of the Products, then
Supernus will be deemed to have accepted delivery of  the Products on the 40th
day after delivery (or, in the case of any defects not reasonably susceptible to
discovery upon receipt of the Product, on the 40th day after discovery thereof
by Supernus, but not after the expiration date of the Product), and Supernus
will be responsible for the cost of the evaluation.

 

9.4          Product Recalls and Returns.

 

9.4.1       Records and Notice. Supplier and Supernus will each maintain records
necessary to permit a Recall (as defined below) of any Products delivered to
Supernus or customers of Supernus. Each Party will promptly notify the other by
telephone (to be confirmed in writing) of any information which might affect the
marketability, safety or effectiveness of the Products or which might result in
the Recall or seizure of the Products. Upon receiving this notice or upon this
discovery, each Party will stop making any further shipments of any Products in
its possession or control until a decision has been made whether a Recall or
some other corrective action is necessary. The decision to initiate a Recall or
to take some other corrective action, if any, will be made and implemented by
Supernus.  “Recall” will mean any action (i) by Supernus to recover title to or
possession of  quantities of the Products sold or shipped to third parties
(including, without limitation, the voluntary withdrawal of Products from the
market); or (ii) by any Regulatory Authorities to detain or destroy any of the
Products. Recall will also include any action by either Party to refrain from
selling or shipping quantities of the Products to third parties which would have
been subject to a Recall if sold or shipped.

 

9.4.2       Recalls. If (i) any governmental or Regulatory Authority issues a
directive, order or, following the issuance of a safety warning or alert about
a  Product, a written request that any Product be Recalled, (ii) a court of
competent jurisdiction orders a Recall, or (iii) Supernus determines that any
Product should be Recalled or that a “Dear Doctor” letter is required relating
to the restrictions on

 

20

--------------------------------------------------------------------------------


 

the use of any Product, Supplier will co-operate as reasonably required by
Supernus, having regard to all applicable laws and regulations.

 

9.4.3                     Product Returns. Supernus will have the responsibility
for handling customer returns of the Products. Supplier will give Supernus any
assistance that Supernus may reasonably require to handle the returns.

 

9.5                               Supplier’s Responsibility for Defective and
Recalled Products.

 

9.5.1                     Defective Product. If Supernus rejects Products under
Sections 9.1 to 9.3, inclusive, and the deviation is determined to have arisen
from Supplier’s failure to provide the Manufacturing Services in accordance with
the Specifications,  cGMPs, and Applicable Laws or for any negligence, fault,
error or omission assignable to Supplier (“Defective Product”), Supplier will
credit Supernus’ account for Supplier’s invoice Price for all amounts paid by
Supernus to Supplier for the Defective Products.  If Supernus previously paid
for the Defective Products, Supplier will promptly, at Supernus’ election,
either: (i) refund all amounts paid by Supernus for the defective Products;
(ii) offset the amount paid against other amounts due to Supplier hereunder; or
(iii) replace the Defective Products with conforming Products without Supernus
being liable for payment therefore under Section 7.1, contingent upon the
receipt from Supernus of all Supernus-Supplied Materials required for the
manufacture of the replacement Products. For greater certainty, Supplier’s
responsibility for any loss of Supernus-Supplied Materials in Defective Product
will be captured and calculated in the API Yield under Section 8. If Supernus
rejects Product under Section 9 and  the non-conformance is not determined to
have arisen from any negligence, fault, error or omission of Supplier then
Supernus shall remain liable to pay the invoice price therefore and shall
reimburse Supplier for all costs and expenses associated with the investigation,
additional testing and disposal of the Product. It is understood that causes of
non-conformity may not be immediately determined. If subsequent data, inspection
or other finding leads to a determination Defective Product was due to the
negligence, fault error or omission of the Supplier, then a full credit for the
non-saleable, non conforming batch, plus the costs of the initial investigation
will be issued or fully reimbursed as the case may be.

 

9.5.2                     Recalled Product. If a Recall or return results from,
or arises out of, a failure by Supplier to perform the Manufacturing Services in
accordance with the Specifications, cGMPs, and Applicable Laws, Supplier will be
responsible for the documented out-of-pocket expenses of the Recall or return
and will use its commercially reasonable efforts to replace the Recalled or
returned Products with new Products, contingent upon the receipt from Supernus
of all Supernus- Supplied Materials required for the manufacture of the
replacement Products. For greater certainty, Supplier’s responsibility for any
loss of Supernus-Supplied  Materials in Recalled Product will be captured and
calculated in the API Yield under Section 8. If Supplier is unable to replace
the Recalled or returned Products (except where this inability results from a
failure to receive the required

 

21

--------------------------------------------------------------------------------


 

Supernus-Supplied Materials), then Supernus, subject to Sections 9.4.2 and
9.4.3, may request Supplier to reimburse Supernus for the Price that Supernus
paid to Supplier for Manufacturing Services for the affected Products. In all
other circumstances, recalls, returns, or other corrective actions will be made
at Supernus’ cost and expense.

 

9.5.3                     Except as set forth in Sections 9.5.1 and 9.5.2 above,
Supplier will not be liable to Supernus nor have any responsibility to Supernus
for any deficiencies in, or other liabilities associated with, any Product
manufactured by it, (collectively, “Product Claims”). For greater certainty,
Supplier will have no obligation for any Product Claims to the extent the
Product Claim (i) is caused by deficiencies in the Specifications, the safety,
efficacy, or marketability of the Product or any distribution thereof,
(ii) results from a defect in a Supplier-sourced Material that is not
discoverable by customary industry practice by Supplier using the test methods
set forth in the Specifications, (iii) results from a defect in the API or
Materials supplied by Supernus that is not discoverable by customary industry
practice by Supplier using the test methods set forth in the Specifications,
(iv) is caused by actions of third parties occurring after the Product is
shipped by Supplier under Section 7.3, (v) is due to packaging design or
labelling defects or omissions for which Supplier has no responsibility, or
(vi) is due to any other breach by Supernus of its obligations under this
Agreement.

 

10.                               Inspections and Notification of Visits

 

10.1                        Inspection. Subject to the Quality Agreement,
Supernus, its sublicensees, partners and consultants may enter Supplier’s
premises upon reasonable notice during Supplier’s normal business hours for the
purpose of inspecting the Facility, procedures and any relevant records relating
to the manufacture and testing of Product (including but not limited to, all
batch sheets and records for all manufacturing steps), during the Term of this
Agreement. Each Party shall be responsible for its costs associated with such
inspections. In addition, Supernus and/or its Affiliates, subcontractors, or
sublicensees shall have the right to be present during the manufacture of
Product, upon at least five (5) Business Days’ advance notice to Supplier. No
such inspection shall diminish or increase Supplier’s obligations hereunder.
Supernus may conduct an audit at no cost under this Section once during any
12-month period; provided, that additional inspections may be conducted in the
event there is a material quality or compliance issue concerning Product or its
Manufacturing. Supernus shall indemnify and hold harmless Supplier for any
action or activity of its representatives while on Supplier’s premises.

 

10.2                        Notification of Regulatory Visits. In the event that
any Facility of Supplier used in the manufacturing of Product hereunder is
inspected by representatives of any Regulatory Authority or any other U.S.
federal, state or local regulatory agency in connection with Supplier’s
manufacture of the Product, Supplier shall notify Supernus immediately by
telephone and follow up in writing, upon learning of such inspection, and shall
supply Supernus with copies of any reports or responses including, but not
limited to any Form 483s or Establishment Inspection Reports (EIRs) prepared by
the agency or Supplier relating to such inspection to the extent that

 

22

--------------------------------------------------------------------------------


 

such report relates to Product, within ten (10) days of Supplier’s receipt of
such report. Supernus acknowledges that it may not direct the manner in which
Supplier fulfills its obligations to permit inspection by and to communicate
with Regulatory Authorities unless specific or significant to Supernus’ Product.
Supernus may send representatives to such Facility and Supernus may participate
fully in any portion of such inspection relating to the Product. Supernus shall
have the right to review and comment on any responses to such reports or other
correspondence prior to submission to the applicable Regulatory Authority and
Supplier shall incorporate Supernus’ comments into any such responses.

 

11.                               Manufacturing Records.

 

11.1                        Maintenance and Retention of Records. Supplier will
keep records of the manufacture, testing, and shipping of the Product, and
retain samples of the Product as are necessary to comply with manufacturing
regulatory requirements applicable to Supplier, as well  as to assist with
resolving Product complaints and other similar investigations. Copies of the
records and samples will be retained for a period of one year following the date
of Product expiry, or longer if required by law, at which time Supernus will be
contacted concerning the delivery and destruction of the documents and/or
samples of Product. Under no circumstances shall Supplier destroy any records
pertaining to the Product without giving Supernus a fifteen (15) day prior
written notice. Supernus is responsible for retaining samples of the Product
necessary to comply with the legal/regulatory requirements applicable to
Supernus.

 

11.2                        Access to Records. Upon request by Supernus or in
accordance with the Quality Agreement, Supplier shall provide copies of the
process and the individual and master batch records used by Supplier for any
step in the manufacture of Product. Supernus may use the information in such
batch records in regulatory submissions in order to gain or maintain Regulatory
Approval. Supernus, or its nominee, shall be entitled to take copies or extracts
from the records pertaining to the Product during such review or audit. Supplier
will provide all reasonably necessary assistance to Supernus, at no cost to
Supplier, in support of Supernus’ efforts to obtain or maintain such Regulatory
Approval.

 

11.3                        Records; Regulatory Submissions. During the Term of
this Agreement, Supplier will assist Supernus with all regulatory matters
relating to the Product manufacturing. Supplier shall be responsible for:
(i) updating the Supplier DMF as required by Regulatory Authorities and, if
applicable, preparing suitable manufacturing instructions, manufacturing
controls and manufacturing documentation in a timely manner for inclusion in any
CMC Submission, as far as required by Regulatory Authorities; (ii) providing
Supernus and the appropriate Regulatory Authorities with letters of
authorization for access to Supplier’s DMF, if applicable, and all information,
process validation data, batch documents, annual distribution data, and other
data required to support the CMC Submission and obtain regulatory approvals,
including any investigations of any deviations from the manufacturing or testing
processes; (iii) conducting material contact and cleaning validation studies,
shipping validation studies, and other studies in  a timely manner to comply
with cGMP, and to develop data required to pass a Regulatory Authority’s
inspections and to support the manufacture of Product in the Facility;
(iv) permitting Supernus to conduct all necessary cGMP and quality assurance
reviews of Supplier’s documentation supporting the supply of Product to
Supernus; (v) obtaining and maintaining at its

 

23

--------------------------------------------------------------------------------


 

expense any facility or other licenses, permits, registration and any regulatory
approvals necessary for the manufacture of Product hereunder; and
(vi) permitting Regulatory Authorities to conduct inspections and to permit
Supernus to attend such inspections.

 

11.4                        Deviations. Supplier agrees that its quality
assurance function shall review the manufacturing records for all steps and all
lots of Product it manufactures hereunder. Upon discovery of any deviation from
cGMP or from any warranty hereunder Supplier shall conduct promptly an
appropriate investigation to determine the cause of such deviation and take
appropriate action at its expense to avoid recurrence. Supplier shall provide a
copy of any such investigation report to Supernus for approval.

 

11.5                        Operations Team and Reports.

 

11.5.1     The Parties will form an operations team as a decision making forum
for Supernus and Supplier to address and resolve whatever issues might arise
during the course of this Agreement (“Operations Team”). The Operations Team
will:

 

a)             establish metrics to include but not be limited to: On Time
Delivery in Full (OTIF %), forecasting effectiveness, technical stockouts,
actual stockouts, vendor improvement programs, client improvement programs,
cycle time improvements and quality standards;

 

b)             oversee the timing and implementation of relevant phases of 
manufacture and packaging as it pertains to Supernus’ product;

 

c)              monitor arrangements for the procurement of Supernus-Supplied
Materials; and

 

d)             review the operation of this Agreement and the Quality
Agreement.  This will include volume forecasts, supply plans, technical and
pricing issues, and agreed upon performance measures including on time in full
deliveries, on time in full payments and quality standards.

 

Supernus and Supplier shall appoint as members of the Operations Team a
reasonable number of suitably qualified and experienced representatives of each
of the parties and shall each designate one member appointed by it to be the
principal contact in relation to the day to day management of the administration
of this Agreement. Each Party may appoint no more than four (4) persons to the
Operations Team.

 

The Operations Team shall meet at regular intervals on such dates and such
locations as may be agreed upon by the Parties, by video or  teleconference or
directly. In particular, the Operations Team shall strive to meet at least once
per quarter but in any event shall meet no less than three times per year. The
Operations Team may also meet upon ten (10) days of written request therefore by
either party should circumstances necessitate such a meeting. A quorum shall
consist of no fewer than two representatives from each Party.

 

24

--------------------------------------------------------------------------------


 

The members of the Operations Team shall endeavor to decide matters that come
before it on a unanimous basis. In the event that a unanimous decision cannot be
reached on any material matter, the matter at issue shall be referred to the
senior operations executive of each party as designated and who together shall
review and determine agreement and communicate their decision to the Operations
Team.

 

11.5.2              Supplier will supply on an annual basis all Product data in
its control, including release test results, complaint test results, and all
investigations (in manufacturing, testing, and storage), that Supernus
reasonably requires in order to complete any filing under any applicable
regulatory regime, including information needed for Supernus to file their
Annual Report with the FDA. At Supernus’ request, Supplier will provide a copy
of the Annual Product Review Report to Supernus at no additional cost. Any
additional report requested by Supernus beyond the scope of cGMPs and customary
FDA requirements will be subject to an additional fee to be agreed upon between
Supplier and Supernus. For the purposes of this provision, “Annual Report” means
the annual report to the FDA prepared  by Supernus regarding the Product as
described in Title 21 of the United States Code of Federal Regulations,
Section 314.81(b)(2). Also for the  purposes of this provision, “Annual Product
Review Report” means the annual product review report prepared by Supplier as
described in Title 21 of the United States Code of Federal Regulations,
Section 211.180(e).

 

11.6                        FDA Filings.

 

11.6.1              Regulatory Authority. Supernus will have the sole
responsibility for filing all documents with all Regulatory Authorities and
taking any other actions that may be required for the receipt and/or maintenance
of Regulatory Authority approval for the commercial manufacture of the Products.
Supplier will assist Supernus, to the extent consistent with Supplier’s
obligations under this Agreement, to obtain Regulatory Authority approval for
the commercial manufacture of all Products as quickly as reasonably possible.

 

11.6.2              Verification of Data. Prior to Supernus filing (after the
Effective Date) any documents with any Regulatory Authority that incorporate
data generated by Supplier, Supernus will make available the relevant sections
of the documents incorporating this data to give Supplier the opportunity to
verify the accuracy and regulatory validity of those sections as they relate to
Supplier generated data. Supplier’s review of relevant sections and written
feedback to Supernus shall not extend beyond ten days from time of receipt by
Supplier.

 

Verification of CMC. Prior to Supernus filing with any Regulatory Authority any
documentation which is or is equivalent to the FDA’s Chemistry and Manufacturing
Controls (“CMC”) related to any Marketing Authorization, such as

 

25

--------------------------------------------------------------------------------


 

a New Drug Application or Abbreviated New Drug Application, Supernus will make
available that part of the CMC relating to batch records.

 

11.6.3              Deficiencies. If, in Supplier’s sole discretion, acting
reasonably, Supplier determines that any of the information given by Supernus
under Section 11.6.2 is inaccurate or deficient in any manner whatsoever (the
“Deficiencies”), Supplier will notify Supernus in writing of the Deficiencies
within five days of initial receipt of said information. The Parties will work
together to have the Deficiencies resolved prior to any pre-approval inspection.

 

11.6.4              Supernus Responsibility. For clarity, the Parties agree
that, in reviewing the documents referred to in Section 11.6.2, Supplier’s role
will be limited to verifying the accuracy of the description of the work
undertaken or to be undertaken by Supplier. Subject to the foregoing, Supplier
will not assume any responsibility for the accuracy of any application for
receipt of an approval by a Regulatory Authority. Supernus has sole
responsibility for the preparation and filing of the application for approval by
the Regulatory Authorities and any relevant costs will be borne by Supernus.

 

11.6.5              Inspection by Regulatory Authorities. If Supernus does not
give Supplier the documents requested under Section 11.6.2, and if Supplier
reasonably believes that Supplier’s standing with a Regulatory Authority may be
jeopardized, Supplier may, in its sole discretion, delay or postpone any
inspection by the Regulatory Authority until Supplier has reviewed the requested
documents and is satisfied with their contents.

 

11.6.6              Regulatory Communications. Each Party will promptly notify
the other Party of, and provide the other Party with copies of, any
correspondence and/or other documentation received or prepared by the Party in
connection with (1) receipt of any warning letter or other regulatory
correspondence from an applicable Regulatory Authority in connection with the
manufacture of the  Product; or (2) any recall of the Product; provided that
Supplier may redact from  such communications portions thereof which Supplier is
required to keep  confidential pursuant to binding agreements with third
parties.

 

12.                               Price and Payment.

 

12.1.                     Pricing

 

The tiered Price listed in Schedule B for the Products shall be adjusted
following process validation and the initial commercial manufacturing campaign
(“Final Pricing”). The Final Pricing will then be reflected as a revision to
Schedule B and will thereafter remain fixed until December 31, 2013. Price will
be subject to annual review and adjustments set forth in Sections 12.2 and 12.3.
The tiered Pricing is based on the cycle time gantt chart attached hereto as
Schedule K.

 

26

--------------------------------------------------------------------------------


 

12.2                        Price Adjustments - Subsequent Years’ Pricing

 

After December 31, 2013, Supplier may adjust the Price effective January 1st of
each Year thereafter as follows:

 

12.2.1              Manufacturing Costs. After December 31, 2013, Supplier may
adjust the Price for inflation, based upon the preliminary number for any
adjustment in the Producer Price Index pcu325412325412 for Pharmaceutical
Preparation Manufacturing (“PPI”) published by the United States Department of
Labor, Bureau of Labor Statistics in August of the preceding Year compared to
the final number for the same month of the Year prior to that, unless the
Parties otherwise  agree in writing provided that Supplier will have notified
Supernus of such Pricing adjustment at least ninety (90) days in advance and any
annual price increase does not exceed ** percent. The Price may also be adjusted
for other reasons related to increased or decreased efficiency in the
manufacturing process or any other manufacturing change that impacts the cost of
manufacturing by greater than **. On or about November 1st of each Year,
Supplier will give Supernus a statement setting forth the calculation for the
inflation adjustment to be applied in calculating the Price for the next Year.
The Parties will also conduct  the annual review prior to implementation of any
Price adjustment.

 

12.2.2              Costs of Materials. After December 31, 2013, Supplier may
adjust the Price due to changes in Material costs. On or about November 1st of
each Year thereafter, Supplier will give Supernus information about the increase
or decrease in Material costs which will be applied to the calculation of the
Price for the next Year to reasonably demonstrate that the Price increase or
decrease is justified.  But Supplier will not be required to give information to
Supernus that is subject to obligations of confidentiality between Supplier and
its suppliers.

 

12.2.3              Pricing Basis. After December 31, 2013, Supernus
acknowledges that the Price in any Year thereafter is quoted based upon the
Minimum Ordering Quantity and the Price tiers specified in Schedule B. The Price
is subject to change if the specified Minimum Ordering Quantity changes or if
the minimum Annual Quantity in the lowest tier is not ordered in a Year. For
greater certainty, if Supplier and Supernus agree that the Minimum Ordering
Quantity will be reduced or the minimum Annual Quantity in the lowest tier will
not be ordered in a Year whether as a result of a decrease in estimated annual
volume or otherwise and, as a result of the reduction, Supplier demonstrates to
Supernus that its costs to perform the Manufacturing Services and to acquire the
Materials for the Product will increase on a per unit basis (including the
amount of the increase), then Supplier may increase the Price by an amount
sufficient to absorb the documented increased costs. This cost increase shall
exclude the cost associated with unused manufacturing capacity. On or about
November 1st of each Year, Supplier will give Supernus a statement setting forth
the information to be applied in calculating those cost increases for the next
Year. But Supplier will not be

 

--------------------------------------------------------------------------------

**                                  This portion has been redacted pursuant to a
confidential treatment request.

 

27

--------------------------------------------------------------------------------


 

required to give information to Supernus that is subject to obligations of
confidentiality between Supplier and its suppliers.

 

12.2.4              Adjustments Due to Currency Fluctuations. Supplier will
adjust the Price for all Product that is manufactured outside the United States
or Puerto Rico to reflect currency fluctuations. The adjustment will be
calculated after all other annual Price adjustments under this Section 12.2 have
been made. The adjustment will proportionately reflect the increase or decrease,
if any, in the Set Exchange Rate compared to the Set Exchange Rate established
for the prior Year or the Initial Set Exchange Rate, as the case may be. An
example of the calculation of the Price adjustment is set forth in Schedule J.

 

For all Price adjustments under this Section 12.2, Supplier will deliver to
Supernus on or about November 1st of each Year a revised Schedule B to be
effective for the next Year.

 

12.3.                     Price Adjustments - Current Year’s Pricing

 

During any Year of this Agreement, the Prices set out in Schedule B will be
adjusted as follows:

 

12.3.1              Extraordinary Increases or Decreases in Costs of Materials.
If, at any time, market conditions result in Supplier’s cost of Materials being
materially greater or less than normal forecasted increases or decreases, then
Supplier or Supernus, as the case may be, will be entitled to an adjustment to
the Price for any affected Product to compensate it for the increased or
decreased Material costs.  Changes materially greater or less than normal
forecasted increases or decreases will have occurred if., (i) the cost of a
Material increases or decreases by ** of the cost for that Material upon which
the most recent fee quote was based; or (ii) the aggregate cost for all
Materials required to manufacture a Product increases or decreases by ** of the
total Material costs for the Product upon which the most recent fee quote was
based. If Material costs have been previously adjusted to reflect an increase or
decrease in the cost of one or more Materials, the adjustments set out in
(i) and (ii) above will operate based on the last cost adjustment for the
Materials.

 

For a Price adjustment under this Section 12.3.1, Supplier will deliver to
Supernus a revised Schedule B and budgetary pricing information, adjusted
Material costs or other documents reasonably sufficient to demonstrate that a
Price adjustment is justified.  Supplier will have no obligation to deliver any
supporting documents that are subject to obligations of confidentiality between
Supplier and its suppliers. The revised Price will be effective for any Product
delivered on or after the first day of the month following Supernus’ receipt of
the revised Schedule B and that were manufactured using those higher cost
materials, and only after existing inventories of lower cost materials have been
exhausted.

 

--------------------------------------------------------------------------------

**                                  This portion has been redacted pursuant to a
confidential treatment request.

 

28

--------------------------------------------------------------------------------


 

12.4                        Adjustments Due to Technical Changes. Amendments to
the Specifications or the Quality Agreement requested by Supernus will only be
implemented following a technical and good faith cost review by Supplier and are
subject to Supernus and Supplier reaching agreement on Price changes required
because of the amendment. Amendments to the Specifications, the Quality
Agreement or the Facility requested by Supplier will only be implemented
following the written approval of Supernus, the approval not to be unreasonably
withheld. If Supernus accepts a proposed Price change, the proposed change in
the Specifications will be implemented, and the Price change will become
effective, only for those orders of Products that are manufactured under the
revised Specifications. In addition, Supernus agrees to purchase, at Supplier’s
cost (including all costs incurred by Supplier for the purchase and handling of
the Inventory), (i) all Inventory of Materials used under the “old”
Specifications and purchased or maintained by Supplier in order to fill firm
Purchase Orders or under Section 6.3, if such Inventory can no longer be used
under the revised Specifications, and (ii) all other Inventory used under the
“old” Specifications and purchased or maintained by Supplier in order to fill
Firm Commitments or under Section 6.3, if such Inventory can neither be used
under the revised Specifications nor, within four (4) months of implementation
of the proposed change in the Specifications, in any third party products
manufactured by Supplier (whether the reason such Inventory cannot be used in
third party products within said timeline is that the Inventory is not suitable
for such products or has expired). Open purchase orders for Materials no longer
required under any  revised Specifications that were placed by Supplier with
suppliers in order to fill Firm Commitments or under Section 6.3 will be
cancelled where possible, and if the orders may not be cancelled without
penalty, will be assigned to and satisfied by Supernus.

 

12.5                        Multi-Country Packaging Requirements.    If Supernus
decides to have Supplier perform Manufacturing Services for the Product for
countries outside the Territory, then Supernus will inform Supplier of the
packaging requirements for each new country and Supplier will prepare a
quotation for consideration by Supernus of any additional Material costs and the
change over fees for the Product destined for each new country. The agreed
additional packaging requirements and related packaging costs and change over
fees will be set out in a written amendment to this Agreement.

 

12.6                        Payment Terms.  Unless otherwise specified in the
applicable Purchase Order, payment shall be made within thirty (30) days from
the date of invoice so long as the date of invoice is the same date as the fax
and email transmission to Supernus. Supplier will forward each invoice both via
fax to the fax number given by Supernus to Supplier in writing and via
electronic mail to the email address “accounting@supernus.com”, which email
address may be changed from time to time, to ensure Supernus has the full thirty
(30) days to process payment.  Supplier is entitled to charge Supernus, and
Supernus shall pay, interest at the rate of ** percent ** per month on any
outstanding but undisputed payments that are not made within such thirty (30)
day period. Invoices will be sent when the Product is manufactured and released
by Supplier. Supplier will include in said invoices the applicable amount(s), or
will send Supernus separate invoices, covering any Inventory or Materials which
are to be purchased by Supemus under Section 6.3. The Late Delivery credit set
forth in Section 7.4.1 is only available to Supernus if all outstanding
undisputed invoices have been paid in full or are within 45 days outstanding
from the invoice date when the Late Delivery arose. Any disputed invoices will
be subject to the process described in Section 12.6 herein.

 

--------------------------------------------------------------------------------

**                                  This portion has been redacted pursuant to a
confidential treatment request.

 

29

--------------------------------------------------------------------------------


 

13.                               Regulatory Approvals. Supernus shall have
responsibility for obtaining and maintaining such approvals by the FDA, and
other regulatory agencies, as are necessary to process and manufacture finished
Products at the Facility for sale in the United States and other countries by
Supernus or its sublicensees. Supplier shall permit each Regulatory Authority to
inspect the Facility and cooperate fully in support of regulatory filings,
registrations and/or licensing activities. Supplier shall provide Supernus with
such available information as Supernus may reasonably request in order for
Supernus to comply with the requirements of the Regulatory Authority and
governmental formularies and agencies in regard to the Product. The Parties
further agree that, within the context of providing available information,
Supplier will use commercially reasonable efforts to cooperate in any
registration process outside the United States.

 

14.                               Trademarks. Supernus, in its sole discretion,
shall determine the trademarks and trade names owned or licensed by Supernus to
be used in connection with Product and which trademarks and trade names will
appear on the labels, labeling, and any promotional materials for the Products.
Supernus shall advise Supplier as to the trademarks and trade names Supernus or
its sublicensees has selected for the Product. Supplier shall use these
trademarks and trade names and no other trademarks and trade names on the labels
and labeling for the Product.  Supplier shall have no right to use said
trademarks and trade names other than in connection with its manufacturing
Products for sale to Supernus or its sublicensees under this Agreement. Upon
expiration or termination of this Agreement, Supplier shall not use any of these
trademarks or trade names, whether or not said trademarks or trade names have
been registered with the United States Patent and Trademark Office (‘PTO”) or
other equivalent agencies for territories outside the United States. Upon the
request of Supernus, Supplier shall give Supernus all reasonable assistance in
securing or maintaining registration of any trademarks, copyright, or trade
names used in connection with the Products with the PTO. Supernus shall have the
right to change trademarks and trade names and will reimburse Supplier for any
costs incurred for labels or labeling bearing a trademark or trade name that
Supernus has determined it no longer wants to use.

 

15.                               Restrictions; Ability to Subcontract.

 

15.1                        Non-solicitation. During the Term of this Agreement
and for a period of two (2) years thereafter, regardless of the reason for such
termination, neither Party will, directly or indirectly, solicit, as an employee
or independent contractor, any person who is, or was at any time, employed by or
under contract with the other Party, unless at the time of the solicitation at
least two (2) years shall have elapsed since the person was last employed by or
under contract with the other Party.

 

15.2                        Subcontracts. Supplier shall be permitted to
subcontract some portions of the work contemplated by this Agreement to a third
party upon receiving prior written approval from Supernus; provided that such
third party agrees in writing to be bound by the Quality Agreement, regulatory
obligations, and the terms regarding treatment of Confidential Information,
protection and ownership of Intellectual Property, and the performance of
services in accordance with Applicable Laws that are not less stringent than
those of this Agreement. Notwithstanding the

 

30

--------------------------------------------------------------------------------


 

preceding sentence, Supplier shall remain wholly responsible for executing and
monitoring the work performed by such subcontractors pursuant to the terms of
this Agreement.

 

16.                               Safety Data. Supernus will provide Supplier
with data on the chemical and physical properties, toxicity, and handling,
storing, and shipping information for any Materials supplied to Supplier by
Supernus and the Product (MSDS or equivalent) and any other information
available to Supernus that is necessary for the safe conduct of the
manufacturing of the Product by Supplier. Supernus shall supply Supplier with
pertinent information relating to Materials supplied to Supplier by Supernus or
the Product regarding health or safety hazards to Supplier’s workers. Supernus
shall update all of such information provided to Supplier as such information
becomes available to Supernus.

 

17.                               Representations and Warranties of Supplier.
Supplier represents and warrants to Supernus that:

 

17.1                        Neither it nor any of its employees or consultants
engaged in performing the services hereunder have been “debarred” by the United
States Food and Drug Administration (the “FDA”), nor have any such debarment
proceedings against it or any such employees or consultants been commenced.
Supplier will immediately notify Supernus in writing if any such proceedings
have commenced or if a respective representative is debarred by the FDA.

 

17.2                        Supplier will comply with Specifications, cGMPs, and
Applicable Laws in the performance of work under this Agreement. Without
limitation, Supplier shall be responsible for obtaining all necessary
permissions and manufacturing licenses for the manufacture of Product, in
accordance with the applicable laws, statutes, rules, and regulations, and, as
of the Effective Date and to the best of Supplier’s knowledge, any Supplier
Intellectual Property used by Supplier to perform the Manufacturing Services
(i) is Supplier’s or its Affiliate’s unencumbered property, (ii) may be lawfully
used by Supplier, and (iii) does not infringe any Third Party Rights.

 

17.3                        Supplier will not release any batch of Product if
the required certificates of conformance indicate that Product does not comply
with the Specifications or if Supplier does not hold all necessary approvals to
Manufacture the Product.

 

17.4                        Supplier, to the best of its knowledge as of the
Effective Date, has all necessary authority to use and the permit to use
pursuant to this Agreement all Intellectual Property related to Product or
Supplier-supplied Materials (including artwork), and the Manufacturing of
Product, including any copyrights, trademarks, trade secrets, patents,
inventions and developments.

 

17.5                        Supplier has (a) a written quality assurance
program; (b) planned periodic audits of such quality assurance program; and
(c) availability of adequate personnel and facilities to comply with such
requirements.

 

31

--------------------------------------------------------------------------------


 

17.6                        Supplier will not cause the Product to be
adulterated or misbranded within the meaning of the FDC Act prior to the
delivery of the Product in accordance with Section 7.3 above.

 

17.7                        To the best of Supplier’s knowledge, it or its
subcontractors has not and will not use the services of any persons debarred
under 21 U.S.C. § 335(a) or (b) in any capacity associated with or related to
the manufacture of the Product. Supplier also warrants that it does not
currently employ and covenants that it will not hire, as an officer or an
employee, any person who has been convicted of a felony under the U.S. federal
law for conduct relating to the development or approval, including the process
for development or approval, of any drug product, new drug application or
abbreviated new drug application and neither Supplier nor any of its officers or
employees has been convicted of a felony under the U.S. federal  law for conduct
relating to the regulation of any product under the FDC Act.

 

18.                               Representations and Warranties of Supernus.
Supernus covenants, represents, and warrants to Supplier that:

 

18.1                        the Specifications for each of the Products are its
or its Affiliate’s property and that Supernus may lawfully disclose the
Specifications to Supplier;

 

18.2                        as of the Effective Date and to the best of its
knowledge, any Supernus Intellectual Property used by Supplier in performing the
Manufacturing Services according to the Specifications (A) is Supernus’ or its
Affiliate’s unencumbered property, (B) may be lawfully used as directed by
Supernus, and (C) does not infringe any Third Party Rights;

 

18.3                        the performance of the Manufacturing Services by
Supplier for any Product under this Agreement or the use or other disposition of
any Product by Supplier as may be required to perform its obligations under this
Agreement does not infringe any Third Party Rights;

 

18.4                        there are no actions or other legal proceedings,
concerning the infringement of Third Party Rights related to any of the
Specifications, or any of the API and the Materials, or the sale, use, or other
disposition of any Product made in accordance with the Specifications;

 

18.5                        the Specifications for all Products conform to
Applicable Laws, including all applicable cGMPs;

 

18.6                        the Products, if labelled and manufactured in
accordance with the Specifications and in compliance with applicable cGMPs and
Applicable Laws, (i) may be lawfully sold and distributed in every jurisdiction
in which Supernus markets the Product, (ii) will be fit for the purpose
intended, and (iii) will be safe for human consumption; and

 

32

--------------------------------------------------------------------------------


 

18.7                        on the date of shipment, the API will conform to the
specifications for the API that Supernus has given to Supplier, and that the API
will be adequately contained, packaged, and labelled and will conform to the
affirmations of fact on the container.

 

19.                               No Other Warranties

 

EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT, NEITHER  PARTY MAKES ANY
EXPRESS OR IMPLIED WARRANTIES, CONDITIONS, OR COVENANTS, STATUTORY OR OTHERWISE,
CONCERNING THE PRODUCT MANUFACTURED OR THIS AGREEMENT. WITHOUT LIMITING THE
FOREGOING, NEITHER PARTY MAKES ANY IMPLIED WARRANTY OR CONDITION OF
MERCHANTABILITY OR OF FITNESS FOR A PARTICULAR PURPOSE REGARDING THE PRODUCT
MANUFACTURED HEREUNDER.

 

Without limiting the foregoing, Supplier shall not be responsible for the
stability of the Product manufactured and retained in accordance with the
Specifications and the Quality Agreement.

 

20.                               Waste Disposal. Supplier shall dispose of all
wastes from the manufacturing process by incineration thereof in accordance with
all applicable rules and regulations.

 

21.                               Confidential Information. The Confidentiality
Agreement will apply to all confidential information disclosed by the parties
under this Agreement.  If the Confidentiality Agreement expires or is terminated
prior to the expiration or termination of this Agreement, the terms of the
Confidentiality Agreement will continue to govern the parties’ obligations of
confidentiality for any confidential or proprietary information disclosed by the
parties hereunder, for the term of this Agreement, as though the Confidentiality
Agreement remained in full force and effect.

 

22.                               Developed Technology.

 

22.1                        The term “Intellectual Property” means all forms of
intellectual property, including, without limitation, rights in patents, patent
applications, formulae, methods, trademarks, trade-mark applications,
trade-names, trade secrets, inventions, copyright, industrial designs, know how,
and improvements thereof.

 

22.2                        For the Term, Supernus hereby grants to Supplier, a
non-exclusive, paid-up, royalty-free, non-transferable terminable license of
Supernus’ Intellectual Property which Supplier must use in order to perform the
services hereunder but shall not be used for any other reason whatsoever.

 

22.3                        All inventions, ideas, discoveries, developments,
methods, processes, data, information, improvements and biological or chemical
materials, (whether or not reduced to practice and whether or not it can be
protected under state, federal, or foreign patent, copyright, trade secrecy or
similar laws) (“Inventions”) which are specific to or dependent on the Product
or

 

33

--------------------------------------------------------------------------------


 

based on or derived from Supernus’ Confidential Information and conceived,
created or developed by Supplier or Supernus (whether alone or with others) in
the course of performing the services hereunder are and shall remain the
exclusive property of Supernus, and Supernus may use or pursue them without
restriction or additional compensation. Supplier shall promptly and fully
disclose, in writing, to Supernus any and all such inventions. Supplier shall
maintain complete written records of all such Inventions and of all related work
or investigations done or carried out by Supplier at all stages of this research
project.

 

22.4                        Supplier hereby assigns and agrees to assign to
Supernus all of Supplier’s right, title and interest in and to any such
Inventions. Supplier agrees to cooperate fully in obtaining patent, copyright or
other proprietary protection for such Inventions, all in the name of Supernus
and at Supernus’ cost and expense, and shall execute and deliver all requested
applications, assignments and other documents, and take such other measures as
Supernus shall reasonably request in order to perfect and enforce Supemus’
rights in the Inventions (including transfer of possession to Supernus of all
Inventions embodied in tangible materials). And hereby appoints Supernus’
attorney to execute and deliver any such documents on its behalf in the event
Supplier fails or refuses to do so; provided that Supernus shall give Supplier
sixty (60) days notice prior to executing any documents pursuant to such
appointment.

 

22.5                        All Intellectual Property generated or derived by
Supplier in the course of performing the Services which are not specific to or
dependent upon, the Product or are not based on or derived from Supernus’
Confidential Information and which have application to manufacturing processes
of drug products shall be the exclusive property of Supplier. Supplier hereby
grants to Supernus, a non-exclusive, paid-up, royalty-free, transferable license
of such Intellectual Property which Supernus may use for the manufacture of the
Product.

 

23.                               Liability and Indemnification.

 

23.1                        Consequential Damages

 

Under no circumstances whatsoever will either Party be liable to the other in
contract, tort, negligence, breach of statutory duty, or otherwise for (i) any
(direct or indirect) loss of profits, of production, of anticipated savings, of
business, or goodwill or (ii) for any other liability, damage, costs, or expense
of any kind incurred by the other Party of an indirect or consequential nature,
regardless of any notice of the possibility of these damages.

 

23.2                        Supernus Indemnity. Supernus agrees to indemnify,
defend and hold harmless Supplier and Supplier’s Affiliates, and its and their
directors, officers, employees and agents, from and against any and all claims,
losses, liabilities, lawsuits, proceedings, costs and expenses, including,
without limitation, reasonable attorneys’ fees (but not including the cost of
recalls), arising out of or in connection with:

 

23.2.1              injuries and/or death to humans resulting from the use of
any Product  (including all finished Products or materials resulting from the
provision of Supplier’s services hereunder), including, without limitation,
claims based on

 

34

--------------------------------------------------------------------------------


 

negligence, warranty, strict liability or any other theory of product liability
or a violation of applicable laws or regulations, except to the extent that such
injuries or violations are the result of Supplier’s negligence or willful
misconduct in performing the services hereunder or breach of any covenant or
agreement hereunder,

 

23.2.2              the negligence or wilful misconduct of Supernus, or the
negligence or wilful misconduct in advertising, labeling, improper handling, or
storage of  Product by any person other than Supplier,

 

23.2.3              any misrepresentation by Supernus or breach by Supernus of
any representation, warranty, covenant or agreement hereunder, or

 

23.2.4              infringement relating to any Product or API of Supernus and
that is not attributable to Supplier Intellectual Property.

 

23.3                        Supplier Indemnity.  Supplier shall indemnify,
defend and hold harmless Supernus and Supernus’ affiliates, and its and their
directors, officers, employees and agents, from and against any and all claims,
losses, liabilities, lawsuits, proceedings, costs and expenses, including,
without limitation, reasonable attorneys’ fees (but not including the cost of
recalls), arising out of or in connection with:

 

23.3.1              any negligence or willful misconduct of Supplier and/or
Supplier’s agents in performing the services hereunder,

 

23.3.2              any misrepresentation by Supplier or breach by Supplier of
any representation, warranty, covenant or agreement hereunder, or

 

23.3.3              infringement by the Product relating to any Supplier
Intellectual Property.

 

23.4                        In the event that either Party seeks indemnification
(an “Indemnified Party”) under the terms of this Section 23, it shall inform the
other Party (an “Indemnifying Party”) of the claim as soon as reasonably
practicable after it receives notice thereof, shall permit the Indemnifying
Party, at the Indemnifying Party’s cost, to assume direction and control of the
defense of the claim, and shall co-operate as requested (at  the expense of the
Indemnifying Party), in the defense of the claim. The Indemnified Party shall
cooperate with the Indemnifying Party in the defense, conduct, prosecution or
termination of any claim at the Indemnifying Party’s request and at the
Indemnifying Party’s cost and expense. The Indemnified Party shall not settle or
otherwise compromise any claim or suit without the prior written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld.

 

23.5                        In the event that the negligence or willful
misconduct of both Supplier and Supernus contribute to any such loss, claim,
injury, damage, cost or expense, Supplier and Supernus will each indemnify and
hold harmless the other with respect to that

 

35

--------------------------------------------------------------------------------


 

portion of the loss, claim, injury, damage, cost or expense attributable to its
negligence or willful misconduct.

 

23.6                        Limitation of Liability.

 

(a)        API. Except as expressly set forth in Section 8, under no
circumstances will Supplier be responsible for any loss of or damage to the API
unless due to the negligence or wilful misconduct of the Supplier. Supplier’s
maximum responsibility for loss of or damage to the API will not exceed the
Maximum Credit Value set forth in Schedule D.

 

(b)        Maximum Liability. Supplier’s maximum liability to Supernus under
this Agreement for any reason whatsoever, including, without limitation, any
liability arising under Section 9 or Section 23.3, or resulting from any and all
breaches of its representations, warranties, or any other obligations under this
Agreement, will not exceed the greater of ** dollars ** or ** percent ** of
revenues per Year to Supplier under this Agreement, up to a maximum of **
dollars ** in the aggregate per Year.

 

24.                               Insurance.

 

Each party shall, at its own cost and expense, obtain and maintain in full force
and effect during the Term the following:  (A) Commercial General Liability
Insurance with a limit of liability of not less than ** per occurrence and a **
aggregate; (B) Products and Completed Operations Liability Insurance with a per
occurrence limit of liability of not less than ** and aggregate (C) Workers’
Compensation Insurance at state statutory limits and Employers Liability
Insurance with limits of not less than ** each accident; and (D) “All Risk”
Property insurance for their individual property and property of others in their
care, custody and control. Customer shall be responsible for In
Transit/Warehouse Insurance in an amount equal to the full replacement value of
its property while in, or in transit to or from, the Supplier facility as
required under this Agreement. Each required insurance policy shall be obtained
from an insurance carrier with an A.M. Best rating of  at least A- VII. If any
of the required policies of insurance are written on a claims made basis, such
policies shall be maintained throughout the Term and for a period of at least **
thereafter. Each party shall obtain a waiver of subrogation clause from its
property insurance carriers in favor of the other party. Each party shall be
named as an additional insured within the other party’s products liability
insurance policies; provided, that such additional insured status will apply
solely to the extent of the insured party’s insurable indemnity obligations with
regard to tort negligence under this Agreement. Upon the other party’s written
request from time to time, each party shall promptly furnish to the other party
a certificate of insurance or other evidence of the required insurance.

 

25.                               Exclusivity. Provided that Supernus purchases
not less than the minimum Product requirements from Supplier each year as set
forth in Section 7.1, during the Term of this Agreement, Supplier agrees that it
will not work on or perform any service on any product

 

--------------------------------------------------------------------------------

**                                  This portion has been redacted pursuant to a
confidential treatment request.

 

36

--------------------------------------------------------------------------------


 

containing Oxcarbazepine as an active ingredient in a controlled release
formulation (controlled release includes, but is not limited to, sustained
release, extended release, delayed or pulsed release) for any party other than
Supernus for the duration of this Agreement; provided that this Section 25 shall
expire on December 31, 2013 if the Product has not been approved by the FDA for
commercial sale in the United States of America prior to that date. For the
purposes of this Section 25, Oxcarbazepine means (i) 10, 11 -
Dihydro-10-oxo-SH-dibenz(b,f)axepine-5-carboxamide; (ii) any isomers, salts,
solvates, hydrates, or polymorphs, of (i).

 

26.                               Notices.

 

26.1                        Any notice or other communication (except as
provided in Section 10.2) shall be sufficiently made or given on the date of
mailing if sent to such Party by facsimile on such date, with paper copy being
sent by next day express delivery service, addressed to it at its address below
(or such address as it shall designate by written notice given to the other
Party).

 

26.2                        Duly authorized Purchase Orders and forecasts
required pursuant to Section 6 may be transmitted by facsimile machine or via
email to the persons named on the Purchase Order, and such facsimile copy shall
be deemed an original if signed by duly authorized representatives of both of
the Parties or if receipt is otherwise confirmed. Such facsimiles or emails
shall constitute valid, binding documents and shall be regarded as such upon
receipt and confirmation. The original of the document sent by facsimile shall
be promptly sent overnight courier or first class mail to the receiving Party so
that accurate files may be maintained. Failure to send timely any original
document shall not affect the validity or binding nature of such document.

 

For Supernus:

 

For Supplier:

 

 

 

Supernus Pharmaceuticals, Inc

 

Patheon Inc.

1550 East Gude Drive

 

2100 Syntex Court

Rockville, Maryland 20850

 

Mississauga, Ontario L5N 7K9

Fax: 301.838.1385

 

Canada

Email address: jbozick@supernus.com

 

Attention: Law Department

 

 

Telecopier No.: 905.812.6613

 

 

Email address: Joanne.Varao@patheon.com

 

 

 

Fill in information above

 

With a copy to:

 

 

Patheon Inc.

 

 

4721 Emperor Boulevard

With a copy to:

 

Research Triangle Park,

 

 

NC 27703

Supernus Pharmaceuticals, Inc

 

Attention: General Counsel

1550 East Gude Drive

 

Telecopier No.: 919-474-2269

Rockville, Maryland 20850

 

Email address:   

Fax: 301.838.1385

 

Michael.Lytton@patheon.com

Email address: gpatrick@supernus.com

 

 

 

37

--------------------------------------------------------------------------------


 

                                          

                                          

 

Fill in information above

 

27.                               General Terms and Conditions.

 

27.1                        Disputes. Supplier and Supernus agree to attempt to
resolve promptly any dispute by negotiation between their respective executives
who have authority to settle such dispute. If any dispute cannot be settled by
negotiation then, at the request of either Supplier or Supernus, the dispute
shall be submitted to mediation with a mediator chosen jointly by mutual
agreement of the Parties, If the dispute cannot be resolved within a reasonable
time through mediation, then either Party shall be free to institute action in
federal court as set forth below. Notwithstanding any provision contained in
this Section 21 to the contrary, the foregoing agreement to submit to mediation
any dispute or controversy arising under this Agreement shall not preclude
either Party from seeking injunctive or similar relief to avoid irreparable harm
while the Parties attempt to resolve the dispute or controversy through
mediation.

 

27.2                        Applicable Law/Jurisdiction.

 

27.2.1              This Agreement is governed by and construed in accordance
with the laws of the State of Delaware without giving effect to the principles
of conflict of law  thereof.

 

27.2.2              Each Party hereby irrevocably and unconditionally submits,
for itself and its property, to the non-exclusive jurisdiction of any Delaware
State or Federal court and any appellate court from any thereof; in any suit,
action, or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each Party hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such Delaware State court, or, to the
extent permitted by applicable law, in such Federal court, Each Party agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by applicable law. Without limiting the foregoing, each Party
agrees that service of  process on such Party as provided in this Section 27.2
shall be deemed effective service of process on such Party.

 

27.2.3              Each Party hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
herein.

 

38

--------------------------------------------------------------------------------


 

27.2.4              Each Party hereby irrevocably waives, to the fullest extent
it may legally and effectively do so, the defense of an inconvenient forum to
the maintenance of such suit, action, or proceeding in any such court, and
agrees not to plead the same, and agrees that nothing herein will limit the
right to sue in any other jurisdiction if a Delaware State or Federal court of
competent jurisdiction sitting in New Castle County, Delaware rules or orders
that it will not exercise jurisdiction over any such action or proceeding.

 

27.2.5              To the extent that a Party has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution or execution, on the ground of sovereignty or otherwise) with respect
to itself or its property, it hereby irrevocably waives, to the fullest extent
it may legally and effectively do so, such immunity in respect of its
obligations under this Agreement.

 

27.2.6              Each Party hereby acknowledges that a breach of a material
covenant herein may cause irreparable harm to the non-breaching Party and that
the remedy or remedies at law for any such breach may be inadequate. Each Party
hereby agrees that, in the event of any such breach, in addition to all other
available remedies hereunder, the non-breaching Party shall have the right to
obtain equitable relief to enforce the provisions of this Agreement.

 

27.2.7              EACH PARTY HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

27.3                        No Waiver. The failure of either Party to assert a
right hereunder or to insist upon compliance with any term or condition of this
Agreement shall not constitute a waiver of that right or excuse a similar
subsequent failure to perform any such term or condition by the other  Party.

 

27.4                        Assignment. Supplier may not assign any of its
rights or delegate any of its duties pursuant to this Agreement without the
prior written consent of Supernus, which shall not be unreasonably withheld,
except no such consent shall be required in the event of any assignment to any
third party that assumes ownership or control of the Facility. Supernus may
assign this Agreement to its affiliates and parent corporations, or to any third
party (a) owning rights or a license under patents covering products containing
Product or (b) holding registrations for Product; provided that any such
assignment shall not release Supernus from its payment obligations hereunder.

 

27.5                        Severability.                             If any
provision of this Agreement is held to be invalid or unenforceable, all other
provisions will continue in full force and effect, and the Parties will
substitute for the invalid or unenforceable provision a valid and enforceable
provision which conforms as nearly as possible with the original intent of the
Parties.

 

39

--------------------------------------------------------------------------------


 

27.6                        Force Majeure. Notwithstanding anything to the
contrary contained herein, neither Party shall be liable for non-performance,
defective or late performance of any of its obligations under this Agreement
(other than obligations to pay money) to the extent and for such periods of time
as such non-performance, defective or late performance is due to reasons of
strike, riots, terrorism, war, act of God, invasion, fire, explosion, floods,
delay of carrier, shortage or failure in the supply of materials, acts of
government or governmental agencies or instrumentalities and any other
contingencies beyond the Parties’ reasonable control. The Party affected will
give written notice to the other Party of any material delay due to such causes.
In the event of one of these contingencies, Supernus shall, in its discretion,
first use or direct Supplier to use the Materials and finished Product
inventories where possible. If inventories to manufacture are exhausted or
unavailable, Supplier’s obligation to supply under this Agreement and Supernus’
obligation to purchase under this Agreement shall be temporarily suspended until
the contingency is removed, but the Agreement shall otherwise remain in full
force and effect. In the event a force majeure event prevents a Party’s
performance under this Agreement for one hundred eighty (180) consecutive days,
the other Party may terminate this Agreement upon five (5) days prior written
notice to the other Party, but such termination shall not be deemed a breach by
the Party affected by the force majeure condition.

 

27.7                        No License. No right or license under any patent or
other proprietary right is granted by Supernus under this Agreement, except as
specifically and expressly set forth herein.

 

27.8                        Third-Party Beneficiaries. This Agreement is not
intended to, and the Parties agree that it does not, bestow any benefit or right
upon any third party.

 

27.9                        Use of Names. Both Parties agree not to use or refer
to, without the other Party’s prior written permission, the existence or
contents of this Agreement or the name of the other or any of its affiliates or
parent corporations in any public statements, whether oral or written, unless
such disclosures are required by law or regulation.

 

27.10                 Independent Contractor. Nothing contained in this
Agreement shall be deemed to constitute a partnership between Supernus and
Supplier, or to constitute one as the agent of the other. Both Parties shall act
solely as independent contractors, and nothing in this Agreement shall be
construed to give either Party the power or authority to act for, bind, or
commit the other Party.

 

27.11                 Headings. Headings in this Agreement are included for ease
of reference only and are not to have any legal effect or otherwise be used in
connection with the construction of any provision of this Agreement.

 

27.12                 Entire Agreement. This Agreement, which includes all
schedules, exhibit and  Purchase Orders pursuant hereto, sets forth the entire
Agreement and understanding of the Parties as to the subject matter hereof and
supersedes any prior understandings, agreements or representations by or between
the Parties, written or oral, which may have related to the subject matter
hereof in any way. This Agreement may be amended only by a written document
signed by authorized representatives of both Parties.

 

40

--------------------------------------------------------------------------------


 

27.13      Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

 

[remainder of page intentionally blank; signatures follow]

 

41

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives.

 

 

 

PATHEON INC.

 

 

 

 

 

 

Date:

8/23/2012

 

By:

/s/ Stuart Grant     (SEAL)

 

 

Name:

Stuart Grant

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

SUPERNUS PHARMACEUTICALS, INC.

 

 

 

 

 

 

Date:

July 24, 2012

 

By:

/s/ Gregory S. Patrick (SEAL)

 

 

Name:

Gregory S. Patrick

 

 

Title:

Chief Financial Officer

 

42

--------------------------------------------------------------------------------


 

SCHEDULE A

PRODUCT LIST AND SPECIFICATIONS

 

Product List

 

TBD

 

Specifications

 

Prior to the start of commercial manufacturing of Product under this Agreement
Supernus will give Supplier the originally executed copies of the FDA approved
Specifications. If the Specifications received are subsequently amended, then
Supernus will give Supplier the revised and originally executed copies of the
revised Specifications. Upon acceptance of the revised Specifications, Supplier
will give Supernus a signed and dated receipt indicating Supplier’s  acceptance
of the revised Specifications.

 

--------------------------------------------------------------------------------


 

SCHEDULE B

MINIMUM ORDERING QUANTITY, ANNUAL QUANTITY, AND PRICE

 

Pricing Tables

 

Manufacturing and Packaging Prices

 

Pricing includes the cost of labour, overhead, raw materials, packaging
components and QC testing of raw materials. The following price tables are
applicable through December 31, 2013.

 

150mg Strength - 100’s Bottles

 

 

 

 

 

 

 

Minimum

 

Price per 100’s Bottle

Product

 

Lots

 

Annual
Quantity
(Bottles)

 

Ordering
Quantity
(Bottles)

 

Material
Price

 

Conversion
Price

 

Full
Service
Price

Oxcarbazepine ER Tablets

 

1

 

**

 

**

 

**

 

**

 

**

Oxcarbazepine ER Tablets

 

3

 

**

 

**

 

**

 

**

 

**

 

150mg Strength — 1x5 Blister Cards

 

 

 

 

 

Annual

 

Minimum
Ordering

 

Price per 1x5 Blister Card

Product

 

Lots

 

Quantity
(Blister
Cards)

 

Quantity
(Blister
Cards)

 

Material
Price

 

Conversion
Price

 

Full
Service
Price

Oxcarbazepine ER Tablets

 

1

 

**

 

**

 

**

 

**

 

**

 

150mg Strength — Bulk Tablets

 

 

 

 

 

 

 

Minimum

 

Price per 1,000 Tablets

Product

 

Lots

 

Annual
Quantity
(Tablets)

 

Ordering
Quantity
(Tablets)

 

Material
Price

 

Conversion
Price

 

Full
Service
Price

Oxcarbazepine ER Tablets

 

1

 

**

 

**

 

**

 

**

 

**

Oxcarbazepine ER Tablets

 

3

 

**

 

**

 

**

 

**

 

**

 

--------------------------------------------------------------------------------

**           This portion has been redacted pursuant to a confidential treatment
request.

 

--------------------------------------------------------------------------------


 

300mg Strength — 100’s Bottles

 

 

 

 

 

 

 

Minimum

 

Price per 100’s Bottle

Product

 

Lots

 

Annual
Quantity
(Bottles)

 

Ordering
Quantity
(Bottles)

 

Material
Price

 

Conversion
Price

 

Full
Service
Price

Oxcarbazepine ER Tablets

 

1

 

**

 

**

 

**

 

**

 

**

Oxcarbazepine ER Tablets

 

3

 

**

 

**

 

**

 

**

 

**

 

300mg Strength — 1x5 Blister Cards

 

 

 

 

 

Annual

 

Minimum
Ordering

 

Price per 1x5 Blister Card

Product

 

Lots

 

Quantity
(Blister
Cards)

 

Quantity
(Blister
Cards)

 

Material
Price

 

Conversion
Price

 

Full
Service
Price

Oxcarbazepine ER Tablets

 

1

 

**

 

**

 

**

 

**

 

**

 

300mg Strength — Bulk Tablets

 

 

 

 

 

 

 

Minimum

 

Price per 1,000 Tablets

Product

 

Lots

 

Annual
Quantity
(Tablets)

 

Ordering
Quantity
(Tablets)

 

Material
Price

 

Conversion
Price

 

Full
Service
Price

Oxcarbazepine ER Tablets

 

1

 

**

 

**

 

**

 

**

 

**

Oxcarbazepine ER Tablets

 

3

 

**

 

**

 

**

 

**

 

**

 

600mg Strength — 100’s Bottles

 

 

 

 

 

 

 

Minimum

 

Price per 100’s Bottle

Product

 

Lots

 

Annual
Quantity
(Bottles)

 

Ordering
Quantity
(Bottles)

 

Material
Price

 

Conversion
Price

 

Full
Service
Price

Oxcarbazepine ER Tablets

 

1

 

**

 

**

 

**

 

**

 

**

Oxcarbazepine ER Tablets

 

3

 

**

 

**

 

**

 

**

 

**

 

--------------------------------------------------------------------------------

**           This portion has been redacted pursuant to a confidential treatment
request.

 

45

--------------------------------------------------------------------------------


 

600mg Strength — 1x5 Blister Card

 

 

 

 

 

Annual

 

Minimum
Ordering

 

Price per 1x5 Blister Card

Product

 

Lots

 

Quantity
(Blister
Cards)

 

Quantity
(Blister
Cards)

 

Material
Price

 

Conversion
Price

 

Full
Service
Price

Oxcarbazepine ER Tablets

 

1

 

**

 

**

 

**

 

**

 

**

 

600mg Strength — Bulk Tablets

 

 

 

 

 

 

 

Minimum

 

Price per 1,000 Tablets

Product

 

Lots

 

Annual
Quantity
(Tablets)

 

Ordering
Quantity
(Tablets)

 

Material
Price

 

Conversion
Price

 

Full
Service
Price

Oxcarbazepine ER Tablets

 

1

 

**

 

**

 

**

 

**

 

**

Oxcarbazepine ER Tablets

 

3

 

**

 

**

 

**

 

**

 

**

 

Note:  Refer point 2, ‘Campaign Assumptions’, for additional detail on the
manufacturing and packaging batch campaigns assumed in this proposal.

 

Key Technical Assumptions

 

Below are listed the main assumptions that were utilized by Patheon for quoting
this product. Should any of the assumptions change, then the prices will be
revised accordingly.

 

Manufacturing Assumptions

 

1.1                   The manufacturing process at Patheon will closely follow
the process information provided by Supernus and Patheon’s best estimates.

 

1.2                   The API, Oxcarbazepine, has been preliminarily evaluated
by Patheon as a Toxicity ** and can be handled safely using existing equipment
and facility.

 

1.3                   The core tablet weights and manufacturing batch sizes for
each strength proposed by Patheon are summarized in the following table.

 

Parameter

 

150mg Tablets

 

300mg Tablets

 

600mg Tablets

Tablet weight (mg)

 

**

 

**

 

**

Batch size at Patheon (tablets)

 

**

 

**

 

**

Batch size at Patheon (Kg)

 

**

 

**

 

**

 

--------------------------------------------------------------------------------

**           This portion has been redacted pursuant to a confidential treatment
request.

 

46

--------------------------------------------------------------------------------


 

1.4                   The following manufacturing equipment train is proposed
for Oxcarbazepine Tablets.

 

Process Step

 

150mg Tablets

 

300mg Tablets

 

600mg Tablets

**

 

**

 

**

 

**

**

 

**

 

**

 

**

**

 

**

 

**

 

**

**

 

**

 

**

 

**

**

 

**

 

**

 

**

**

 

**

 

**

 

**

**

 

**

 

**

 

**

 

1.5                   For 150mg and 300mg strengths, there will be ** load per
batch.

 

1.6                   For 600mg strength, there will be ** loads per batch that
will be combined for final blending in the **.

 

1.7                   For 150mg and 300mg strengths, coating will be conducted
in a **, assuming ** load per batch.

 

1.8                   For 600mg strength, coating will be completed in a **,
assuming ** load per batch.

 

1.9                   Printing will be single sided and will be done on the **.

 

1.10            A manufacturing yield of ** for all strengths is assumed.

 

Campaign Assumptions

 

2.1                   The pricing outlined in `Pricing Table’, reflects the
campaigns listed below.

 

--------------------------------------------------------------------------------

**                                  This portion has been redacted pursuant to a
confidential treatment request.

 

47

--------------------------------------------------------------------------------


 

100’s Bottles

 

Product Description

 

Manufacturing
Campaign
(Batches)

 

Packaging
Campaign
(Batches)

 

Bottles per
Packaging
Campaign

Oxcarbazepine ER Tabs — 150mg, 100’s Bottles

 

1

 

1

 

**

Oxcarbazepine ER Tabs — 150mg, 100’s Bottles

 

3

 

3

 

**

Oxcarbazepine ER Tabs — 300mg, 100’s Bottles

 

1

 

1

 

**

Oxcarbazepine ER Tabs — 300mg, 100’s Bottles

 

3

 

3

 

**

Oxcarbazepine ER Tabs — 600mg, 100’s Bottles

 

1

 

1

 

**

Oxcarbazepine ER Tabs — 600mg, 100’s Bottles

 

3

 

3

 

**

 

1x5 Blister Cards

 

Product Description

 

Manufacturing
Campaign
(Batches)

 

Packaging
Campaign
(Batches)

 

Blister Cards
per
Packaging
Campaign

Oxcarbazepine ER Tabs — 150mg, 1x5 Blister Cards

 

1

 

1

 

**

Oxcarbazepine ER Tabs — 300mg, 1x5 Blister Cards

 

1

 

1

 

**

Oxcarbazepine ER Tabs — 600mg, 1x5 Blister Cards

 

1

 

1

 

**

 

Bulk Tablets

 

Product Description

 

Manufacturing
Campaign
(Batches)

 

Tablets per
Manufacturing
Campaign

Oxcarbazepine ER Tabs — 150mg, 1,000’s Bulk Tablets

 

1

 

**

Oxcarbazepine ER Tabs — 150mg, 1,000’s Bulk Tablets

 

3

 

**

Oxcarbazepine ER Tabs — 300mg, 1,000’s Bulk Tablets

 

1

 

**

Oxcarbazepine ER Tabs — 300mg, 1,000’s Bulk Tablets

 

3

 

**

Oxcarbazepine ER Tabs — 600mg, 1,000’s Bulk Tablets

 

1

 

**

Oxcarbazepine ER Tabs — 600mg, 1,000’s Bulk Tablets

 

3

 

**

 

--------------------------------------------------------------------------------

**                                  This portion has been redacted pursuant to a
confidential treatment request.

 

48

--------------------------------------------------------------------------------


 

Packaging Assumptions

 

3.1                   Oxcarbazepine ER tablets will be packaged into the
configurations listed in the tables below.

 

Oxcarbazepine ER Tablets — 100’s Bottles

 

150mg

 

300mg

 

600mg

100 tablets per 60cc HDPE square bottle

 

100 tablets per 120cc HDPE square bottle

 

100 tablets per 215cc HDPE square bottle

**

 

**

 

**

**

 

**

 

**

**

 

**

 

**

** bottle label

 

** bottle label

 

** bottle label

** outsert

 

** outsert

 

** outsert

1 shipper carton containing 24 bottles

 

1 shipper carton containing 24 bottles

 

1 shipper carton containing 24 bottles

60cc bottles packed in shippers with label

 

120cc bottles packed in shippers with label

 

215cc bottles packed in shippers with label

 

Oxcarbazepine ER Tablets

 

1x5 Thermal Form Blister Cards
(150mg, 300mg and 600mg)

 

Bulk Tablets
(150mg, 300mg and 600mg)

5 tablets per thermal form blister card

 

Pails/Lids 15L HDPE White

Shipper 100 x 1 card

 

Bags, Clear LDPE

Shipper label

 

Drum Security Seal

 

3.2                   Standard in-house primary packaging components will be
used for bulk packaging of tablets.

 

Testing Assumptions

 

4.1                   Testing for raw materials and packaging components are
based on information to date at the site.

 

4.2                   Micro testing has not been included on the finished
product.

 

4.3                   Finished product testing is assumed to be performed by
Supernus.

 

--------------------------------------------------------------------------------

**                                  This portion has been redacted pursuant to a
confidential treatment request.

 

49

--------------------------------------------------------------------------------


 

Cleaning Assumptions

 

5.1                   Patheon assumes the current cleaning procedures are
adequate and full cleaning occurs after each campaign.

 

50

--------------------------------------------------------------------------------


 

SCHEDULE C

ANNUAL STABILITY TESTING

 

Supplier and Supernus will agree in writing on any stability testing to be
performed by Supplier on the Products, if applicable. Such agreement will
specify the commercial and Product stability protocols applicable to the
stability testing and the fees payable by Supernus for this testing.

 

51

--------------------------------------------------------------------------------


 

SCHEDULE D

API

 

API

 

Supplier

Oxcarbazepine

 

**

 

ACTIVE MATERIALS CREDIT VALUE

 

The Active Materials Credit Value will be as follows:

 

PRODUCT

 

API

 

ACTIVE MATERIALS
CREDIT VALUE

TBD

 

Oxcarbazepine

 

Supernus’ actual cost for API not to exceed ** per kilogram

 

MAXIMUM CREDIT VALUE

 

Supplier’s liability for API calculated in accordance with Section 8 of the
Agreement for any Product in a Year will not exceed, in the aggregate, the
maximum credit value set forth below:

 

PRODUCT

 

MAXIMUM CREDIT VALUE

TBD

 

The greater of ** dollars ** or ** percent ** of revenues per Year to Supplier
under this Agreement, up to a maximum of ** dollars ** in the aggregate per
Year.

 

--------------------------------------------------------------------------------

**                                  This portion has been redacted pursuant to a
confidential treatment request.

 

--------------------------------------------------------------------------------


 

SCHEDULE E

TECHNICAL DISPUTE RESOLUTION

 

Technical Disputes which cannot be resolved by negotiation as provided in
Section 12.2 will be resolved in the following manner:

 

1.                                      Appointment of Expert. Within ten
Business Days after a Party requests under Section 12.2 that an expert be
appointed to resolve a Technical Dispute, the Parties will jointly appoint a
mutually acceptable expert with experience and expertise in the subject matter
of the dispute. If  the Parties are unable to so agree within the ten Business
Day period, or in the event of disclosure of a conflict by an expert under
Paragraph 2 hereof which results in the Parties not confirming the appointment
of the expert, then an expert (willing to act in that capacity hereunder) will
be appointed by an experienced arbitrator on the roster of ADR Chambers who will
be a retired judge of the Ontario Superior Court of Justice or on the roster of
the American Arbitration Association.

 

2.                                      Conflicts of Interest. Any person
appointed as an expert will be entitled to act and continue to act as an expert
even if at the time of his appointment or at any time before he gives his
determination, he has or may have some interest or duty which conflicts or may
conflict with his appointment if before accepting the appointment (or as soon as
practicable after he becomes aware of the conflict or potential conflict) he
fully discloses the interest or duty and the Parties will, after the disclosure,
have confirmed his appointment.

 

3.                                      Not Arbitrator. No expert will be deemed
to be an arbitrator and the provisions of the Arbitration Act (Ontario) or of
any other applicable statute (foreign or domestic) and the law relating to
arbitration will not apply to the expert or the expert’s determination or the
procedure by which the expert reaches his determination under this Schedule E.

 

4.                                      Procedure. Where an expert is appointed:

 

(a)         Timing. The expert will be so appointed on condition that (i) he
promptly fixes a reasonable time and place for receiving representations,
submissions or information from the Parties and that he issues the
authorizations to the Parties and any relevant third party for the proper
conduct of his determination and any hearing and (ii) he renders his decision
(with full reasons) within 15 Business Days (or another date as the Parties and
the expert may agree) after receipt of all information requested by him under
Paragraph 4(b) hereof.

 

(b)         Disclosure of Evidence. The Parties undertake one to the other to
give to any expert  all the evidence and information within their respective
possession or control as the expert may reasonably consider necessary for
determining the matter before him which they will disclose promptly and in any
event within five Business Days of a written request from the relevant expert to
do so.

 

(c)          Advisors. Each Party may appoint any counsel, consultants and
advisors as it feels appropriate to assist the expert in his determination and
so as to present their

 

53

--------------------------------------------------------------------------------


 

respective cases so that at all times the Parties will co-operate and seek to
narrow and limit the issues to be determined.

 

(d)         Appointment of New Expert. If within the time specified in Paragraph
4(a) above the expert will not have rendered a decision in accordance with his
appointment, a new expert may (at the request of either Party) be appointed and
the appointment of the existing expert will thereupon cease for the purposes of
determining the matter at issue between the Parties save this if the existing
expert renders his decision with full reasons prior to the appointment of the
new expert, then this decision will have effect and the proposed appointment of
the new expert will be withdrawn.

 

(e)          Final and Binding. The determination of the expert will, except for
fraud or manifest error, be final and binding upon the Parties.

 

(f)           Costs. Each Party will bear its own costs for any matter referred
to an expert hereunder and, in the absence of express provision in the Agreement
to the contrary, the costs and expenses of the expert will be shared equally by
the Parties.

 

For greater certainty, the release of the Products for sale or distribution
under the applicable marketing approval for the Products will not by itself
indicate compliance by Supplier with its obligations for the Manufacturing
Services and further that nothing in this Agreement (including this Schedule E)
will remove or limit the authority of the relevant qualified person (as
specified by the Quality Agreement) to determine whether the Products are to be
released for sale or distribution.

 

54

--------------------------------------------------------------------------------


 

SCHEDULE F

COMMERCIAL QUALITY AGREEMENT

 

[to be attached at end of document]

 

--------------------------------------------------------------------------------


 

SCHEDULE G

FORM OF SHIPPING LOGISTICS PROTOCOL

 

Shipping terms will be EXW (INCOTERMS 2000) Supplier’s shipping point at the
Facility.

 

Exports of Products from Canada to the United States

 

1.                                      Shipping terms will be EXW (INCOTERMS
2000) Supplier’s shipping point at the Facility.

 

2.                                      Supernus, as the importer of record into
the United States, will advise Supplier prior to export of the Products from
Canada of Supernus’ designated customs broker and freight forwarder to enable
Supplierto complete all applicable shipping documentation.

 

[NOTE TO DRAFT: Use this section if we are exporting outside of North America]

 

International Exports of Products from Canada (other than to the United States)

 

[NOTE TO DRAFT: Use next 3 clauses if we are exporting EXW to outside of North
America. We can only ship EXW to outside of North America if Supernus has a
Canadian affiliate that can act as the “exporter of record” from Canada. Many
clients do not have Canadian affiliates, in which case export to outside of
North America must be FCA.]

 

EX WORKS

 

1.                                      Shipping terms will be EXW (INCOTERMS
2000) Supplier’s shipping point at the Facility.

 

2.                                      Supernus will designate its exporter of
record from Canada and will advise Supplier of the name and address of that
affiliate.

 

3.                                      Supernus will instruct its Canadian
affiliate to advise Supplierprior to export of the Products from Canada of the
affiliate’s designated customs broker and freight forwarder to enable Supplierto
complete all applicable shipping documentation.

 

[NOTE TO DRAFT: Use this section if we are exporting outside of North America
and if the shipment is not EXW - see prior note to draft. In most cases, we will
use FCA so the following 3 clauses will apply rather than the prior 3 clauses.]

 

FCA

 

1.                                      Shipping terms will be FCA (INCOTERMS
2000) Supplier’s shipping point at the Facility.

 

2.                                      Supplier, as the exporter of record from
Canada, will carry out all customs formalities necessary to export the Products
including declaring the value of the Products being exported from Canada by
completing a B-13 Export Declaration form which will be completed showing
Supplier as the exporter of record of the Products with a value equivalent to
Supplier’s selling Price of the Products to Supernus plus assists. The assist
value will be calculated in a manner consistent with the method of calculation
used in

 

--------------------------------------------------------------------------------


 

calculating the values provided under Section 2.1(f) of the Agreement and as may
be  specified in the instructions of Canada Revenue Agency at time of export.
For the  purposes hereof, “assists” means (a) materials, components, parts, and
other goods incorporated in the Products; (b) tools, dies, moulds, and other
goods utilised in the production of the Products; (c) any materials consumed in
the productions of the Products; (d) engineering, development work, art work,
plans and sketches. undertaken by Supplier for the production of the Products.

 

3.                                      Supplier will report exports directly to
Canada Revenue Agency and Statistics Canada at the time of shipment from the
Facility.

 

--------------------------------------------------------------------------------


 

[SUPERNUS LETTERHEAD]

 

Form of Logistics Routing Guide

 

Patheon Inc.

 

[INSERT ADDRESS]

 

Attention:                                              A/M

 

1.                                      Routine Routing/Shipping Instructions

 

The following lists the recommended agents and procedures for shipments of
[PRODUCT  NAME] from Supplier’s manufacturing site at [INSERT SITE ADDRESS],
Ontario,  Canada to [INSERT DESTINATION NAME AND ADDRESS].

 

AGENTS:

 

·                  Freight
forwarder                                                                                                              
Contact:                                                                                               
PH: (                                )

·                  Customs
broker                                                                                                             
Contact:                                                                                               
PH: (                                )

 

Questions concerning transport logistics should be directed to [SUPERNUS CONTACT
INFO].

 

The following documents must be provided to the carrier for transport and
customs purposes:

 

·                  Proforma Invoice

·                  Bill of Lading (“B/L”)

·                  Applicable Permits/Declarations

·                  Packing List

·                  If eligible, NAFTA Certificate of Origin will be provided in
blanket form yearly to Supernus Pharmaceuticals, Inc. or its broker.

 

Upon shipment departure from Supplier, a full set of documents must also be
faxed to the following individuals:

 

·                  [INSERT SUPERNUS CONTACT FAX OR EMAIL]

 

Freight is shipped to:

 

[INSERT DESTINATION NAME AND ADDRESS]

 

Information to be provided on Proforma Invoice.

 

·                  Net Quantity

·                  SupplierCode & Lot Number

·                  Supernus Lot Number/ Purchase Order (“PO”)Number

·                  $ / Unit Including Assist Value (API Usage) & Toll
Manufacturing Charge

·                  HTS (Harmonize Tariff Schedule)#

·                  NDC/IND/ANDA

·                  FDA Product Code

·                  Ship Date

·                  Supplier Bill of Lading Number

·                  Gross Weight

·                  Number of Pallets

 

Assist Values:

 

--------------------------------------------------------------------------------


 

·                  [INSERT API NAME] $/kg.

 

Note: Supernus Pharmaceuticals, Inc. will provide updated values during the
first month of each calendar year. If a change occurs throughout the year,
Supplier will be notified within 30 days. Method of valuation for API will be
provided in writing to Patheon Inc.

 

Information to be provided on Bill of Lading:

 

·                  B/L Number

·                  Carrier

·                  Origin Point

·                  Shipper Information

·                  Consignee

·                  Consignee Address

·                  Ship Date

·                  Number of Pallets

·                  Gross Weight

·                  PO Number for each Product/Lot

·                  Description of Goods Indication PC, Lot Number Quantity

·                  Seal Number

·                  Freight Terms (EXW or FCA)

·                  Carrier Signature

 

Information to be provided on Packing List:

 

·                  Ship date

·                  Bill of Lading Number

·                  Number of Pallets

·                  Weight

·                  Product Description

·                  SupplierCode Number, if applicable

·                  SupplierLot Number, if applicable

·                  Number of Full Cartons (drums if bulk) x Quantity Per Carton

·                  Number of Partial Cartons (drums if bulk) x Quantity Per
Carton

·                  Total Number of Cartons with Total Quantity Shipped

 

2.                                      Non Routine Routing/Shipping
Instructions

 

As non-standard shipments are unique, the specific situations are to be
discussed and agreed to by both Supplier and Supernus Pharmaceuticals, Inc.
prior to shipment. Examples of nonstandard shipments are shipping study samples,
clinical/development batches, etc.

 

Yours truly,

 

 

 

AUTHORIZED SIGNATORY

 

 

 

Supernus Pharmaceuticals, Inc.

 

 

--------------------------------------------------------------------------------


 

SCHEDULE H

QUARTERLY API INVENTORY REPORT

 

TO:

Supernus Pharmaceuticals, Inc.

 

 

FROM:

Patheon Inc.

 

 

RE:

API quarterly inventory report under Section 2.2(a) of the Commercial Supply
Agreement dated · (the “Agreement”)

 

Reporting quarter:

 

 

 

 

 

API on hand at beginning of quarter:

                 kg

 

(A)

 

 

 

 

API on hand at end of quarter:

                kg

 

(B)

 

 

 

 

Quantity Received during quarter:

                 kg

 

(C)

 

 

 

Quantity Dispensed(1) during quarter:

                kg

 

(A+ C—B)

 

 

 

 

 

Quantity Converted during quarter:

               kg

 

(total API in Products produced and not rejected, recalled or returned)

 

 

 

Capitalized terms used in this report have the meanings given to the terms in
the Agreement.

 

PATHEON INC.

DATE:

 

 

 

 

Per:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)  Excludes any (i) Active Materials that must be retained by Supplier as
samples, (ii) Active Materials contained in Product that must be retained as
samples, (iii) Active Materials used in testing (if applicable), and (iv) Active
Materials received or consumed in  technical transfer activities or development
activities, including, without limitation, any regulatory, stability,
validation, or test batches manufactured during the month.

 

--------------------------------------------------------------------------------


 

SCHEDULE I

REPORT OF ANNUAL API INVENTORY RECONCILIATION

AND CALCULATION OF ACTUAL ANNUAL YIELD

 

TO:

Supernus Pharmaceuticals, Inc.

 

 

FROM:

Patheon Inc.

 

 

RE:

API annual inventory reconciliation report and calculation of Actual Annual
Yield under Section 2.2(a) of the Commercial Supply Agreement dated · (the
“Agreement”)

 

Reporting Year ending:

 

                     

 

 

 

 

 

 

 

 

 

API on hand at beginning of Year:

 

                  kg

 

 

(A)

 

 

 

 

 

 

 

 

API on hand at end of Year:

 

                   kg

 

 

(B)

 

 

 

 

 

 

 

 

Quantity Received during Year:

 

                  kg

 

 

(C)

 

 

 

 

 

 

 

 

Quantity Dispensed(1) during Year:

 

                  kg

 

 

(D)

 

(A+C-B)

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity Converted during Year:

 

                   kg

 

 

(E)

 

(total API in Products produced and not rejected, recalled or returned)

 

 

 

 

 

 

 

 

 

 

 

 

 

Active Materials Credit Value:

 

$                 / kg

 

 

(F)

 

 

 

 

 

 

 

 

Target Yield:

 

                   %

 

 

(G)

 

 

 

 

 

 

 

 

Actual Annual Yield:

 

                    %

 

 

(H)

 

((E/D) * 100)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Shortfall:

 

$                       

 

 

(I)

 

(((G- 5) - H)/100) * F * D

 

(if a negative number, insert zero)

 

 

--------------------------------------------------------------------------------

(1)  Excludes any (i) Active Materials that must be retained by Supplier as
samples, (ii) Active Materials contained in  Product that must be retained as
samples, (iii) Active Materials used in testing (if applicable), and
(iv) Active  Materials received or consumed in technical transfer activities or
development activities, including, without  limitation, any regulatory,
stability, validation, or test batches manufactured during the Year.

 

--------------------------------------------------------------------------------


 

Based on the foregoing reimbursement calculation Supplier will reimburse
Supernus the amount of
$                  .

 

Capitalized terms used in this report have the meanings given to the terms in
the Agreement.

 

DATE:

 

 

 

 

 

 

 

 

 

PATHEON INC.

 

 

 

 

 

Per:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE J

EXAMPLE OF PRICE ADJUSTMENT DUE TO CURRENCY FLUCTUATION

Section 12.2.4

 

Forex Trading

 

Exchange Rates

 

Money Transfers

 

Currency Hedging

 

About Us

 

 

 

 

 

 

 

 

 

 

 

 

 

My Account

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OANDA

 

Currency Converter

 

Currency Tools

 

Data Services

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Home

 

Currency Tools

 

Historical Exchange Rates

 

 

 

 

 

 

 

 

Historical Exchange Rates:  Results

 

Conversion Table:  USD to CAD (Interbank rate)

 

Time period:                           10/01/08 to 09/30/09.

 

Average (365 days):           1.18007 — “Set Exchange Rate”

 

--------------------------------------------------------------------------------

 

SAMPLE EXCHANGE CALCULATION

 

Initial Exchange Rate:

 

1.00000 CAD/USD

Set Exchange Rate:

 

1.18007 CAD/USD

 

 

 

Initial Price:

 

**

Revised Price (FX):

 

** (Material price and PPI adjustments)

 

 

 

Calculation:

 

 

 

 

 

[Revised Price (After FX)]

 

= [Revised Price (Before FX)] X [Initial Exchange Rate] / [Set Exchange Rate]

 

 

 

 

 

= ** x 1.00000 / 1.18007

 

 

 

 

 

= **

 

--------------------------------------------------------------------------------

**                                  This portion has been redacted pursuant to a
confidential treatment request.

 

--------------------------------------------------------------------------------


 

SCHEDULE K

CYCLE TIME GANTT CHART

 

[g46311kk15i001.gif]

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.2

FORM OF PURCHASE ORDER

 

PURCHASE ORDER NO.

 

This Purchase Order No.        is agreed upon this                             ,
20     between the Purchase Order Managers identified below of both Supplier and
Supernus, pursuant to a Commercial Supply Agreement dated
                      , 20     between such parties and is to be part of such
Commercial Supply Agreement.

 

1.                                      Quantity and Lot Number(s) of API to be
Used:

 

2.                                      Quantity Ordered (by batch and
configuration)

 

3.                                      The Product Specifications are attached
hereto.

 

4.                                      The Product shall be shipped to Supernus
or its specified subcontractor or sublicensee at:

 

 

5.                                      Estimated Compensation: Supernus shall
pay to Supplier the estimated sum of US $                     in consideration
of the performance of this Purchase Order.

 

[6.                             Estimated Delivery Schedule: [XXX]]

 

PATHEON INC.

SUPERNUS PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

By:

 

 

By:

 

(SEAL)

Name:

 

 

Name:

 

Title:

 

 

Title:

 

Date:

 

 

Date:

 

Fax:

 

 

Fax:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.6

VALIDATION SERVICES

 

Supplier and Supernus will agree in writing on any validation services to be
performed by Supplier on the Products, if applicable.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.7

 

Costs Included in Unit Price Proposal

 

·                  Excipients and component QC testing

 

·                  Active Pharmaceutical Ingredients (API) identity test

 

·                  Raw materials and packaging components costs

 

·                  Direct labour

 

·                  General factory overheads

 

·                  GMP confirmation of the processing operation

 

·                  One Supernus audit every twelve-months (and additional audits
if for cause) as set forth in Section 0.1

 

·                  Regulatory Inspection support as set forth in Section 10.2

 

·                  Supplier’s retention of records and retained samples as set
forth in Section 11.1

 

·                  Copies of documents as set forth in Section 11.2

 

·                  Manufacturing site DMF and updates as set forth in
Section 11.3

 

·                  Operations Team Meetings and Reports as Set forth in
Section 11.5

 

·                  Product data for Annual Report and Annual Product Review
Report as set forth in Section 11.5.2

 

·                  Data review and verification by Supplier as set forth in
Section 11.6

 

Costs Not Included in Unit Price Proposal

 

·                  Finished product testing (to be performed by Supernus)

 

·                  API to be supplied by Supernus at no cost to Patheon

 

·                  API complete QC testing (to be performed by Supernus or agent
of Supernus)

 

·                  API analytical reference standards

 

·                  Technology transfer and registration batches

 

--------------------------------------------------------------------------------


 

·                  Process validation, cleaning validation, shipping validation

 

·                  Regulatory support and CMC files updating

 

·                  Routine periodic auditing of component suppliers not
currently on Patheon’s approved list

 

·                  Post marketing stability testing

 

·                  Any specific visual inspection of the bulk or of the finished
products

 

·                  Any specific shipment preparations for specific countries
(Japan etc.) which will be quoted when they are defined

 

·                  Replacement HPLC columns and replacement tablet tooling

 

--------------------------------------------------------------------------------


 

Supernus®
Pharmaceuticals

 

Quality Agreement

For

Commercial Product

Manufacturing

 

Between

 

Supemus Pharmaceuticals, Inc.
1550 East Gude Dr.
Rockville, MD — USA

 

and

 

Patheon Inc
Whitby Operations
111, Consumers Drive
Whitby, Ontario
Canada L1N 5Z5

 

Review Due Date (maximum 5 years from date of execution):  25 - Oct - 2017

 

CONFIDENTIAL

 

1

--------------------------------------------------------------------------------


 

1.              Scope

 

Under a Commercial Supply Agreement between Supernus Pharmaceuticals, Inc.
(hereinafter referred to as “SUPERNUS”) Patheon Inc. (hereinafter referred as
“SUPPLIER”); SUPPLIER agreed to provide manufacturing of product, packaging and
labeling services in respect to SUPERNUS drug product (hereinafter referred to
as “PRODUCT”).

 

In the event of any conflict between the terms of this Quality Agreement and the
Commercial Supply Agreement, the Commercial Supply Agreement shall take
precedence except with respect to any specific quality related issue.

 

2.              Applicable GMP Standard

 

SUPPLIER shall manufacture the PRODUCT in compliance with United States (US) 21
Code of Federal Regulations (CFR) Part 210 and 211 and guidance(s); United
States Pharmacopeia (USP) Convention, International Conference on Harmonization,
and Division 2 of Part C of the Food and Drug Regulations (Canada) together with
the latest Health Canada, FDA and EMA guidance documents pertaining to
manufacturing and quality control practice, all as updated, amended and revised
from time to time and as interpreted by relevant ICH guidelines.

 

General Considerations

 

Any communications about the subject matter of this Agreement will be directed,
in the first instance, to the person(s) identified in Section 23.

 

If any provision of this Agreement should be or found invalid, or unenforceable
by law, the rest of the Agreement will remain valid and binding and the parties
will negotiate a valid provision which meets as close as possible the objective
of the invalid provision.

 

If this Agreement requires modification such that either party affected cannot
be reasonably expected to continue to perform under this Quality Agreement, then
the parties will negotiate and revise the Quality Agreement accordingly. Any
revision of this Quality Agreement will be made in writing and signed by both
parties.

 

3.              Duration of Agreement

 

This Quality Agreement shall commence on execution thereof by both parties and
subject to the following provisions of this clause shall expire or terminate in
respect of any Manufacturing Agreement on the expiry or termination of that

 

2

--------------------------------------------------------------------------------


 

agreement. Any section of this Quality Agreement which has a predefined
retention, survival or maintenance period, for example batch/lot documentation,
raw data storage, PRODUCT complaints and sample retention, shall survive the
termination of this contract for the period defined in the appropriate section.
This Quality Agreement cannot be modified except with the written approval of
all signatory parties of this document. Specifications and master batch records
may be modified with written authorization from Quality Assurance
representatives of both companies. Appendices may be updated as necessary with
written authorization from both parties.

 

This Agreement will start on the latest signature date in Section 26..

 

4.              Confidentiality

 

SUPERNUS and SUPPLIER will treat as confidential all data supplied by the other
in connection with the manufacture of the PRODUCT or performance of this Quality
Agreement pursuant to the terms of the Confidential Disclosure Agreement between
the parties and/or the terms of the Commercial Supply Agreement concerning
confidential information.

 

5.              Security

 

SUPPLIER has and will maintain controlled access to the Plant through a security
card key or similar system. All visitors will be required by SUPPLIER to sign-in
and be escorted during any site visit. All Third Party visitors, excluding
representatives of Regulatory Authorities, will be required to enter into a
confidentiality agreement no less onerous than the terms of the Confidential
Disclosure Agreement prior to entering areas being used to manufacture SUPERNUS
PRODUCTs.

 

6.              Regulatory Requirements

 

6.1                   Permits/Licenses

 

SUPERNUS will be solely responsible for obtaining or maintaining, any permits or
other regulatory approvals in respect of the PRODUCT or its specifications.

 

SUPPLIER will obtain and maintain the appropriate manufacturing license(s) to
allow for the Manufacturing services in accordance with local and federal
regulatory requirements.

 

3

--------------------------------------------------------------------------------


 

6.2                   Regulatory Filing I Registration Change Control

 

SUPERNUS will determine whether changes to or related to the PRODUCT will impact
a regulatory filing and will apply for and receive approval for any required
manufacturing amendment, change or addition to its PRODUCT authorization.

 

Master Production Records and Specifications will be approved by both SUPERNUS’
Quality Assurance and SUPPLIER’s Quality Assurance. No changes to the above
documents may be implemented without the signed authorization from an authorized
member of the SUPERNUS Quality Assurance Department.

 

All required regulatory approvals must be obtained prior to implementation.
Variations to established production procedures may be initiated by either
party, but must be agreed to in writing by the authorized members of the Quality
Assurance Departments of both companies before implementation. The release
status of the finished PRODUCT produced under a variation will be decided as
part of the variation approval process. Quality Assurance of the SUPPLIER and
SUPERNUS will have the right to reject the batch/lot should they conclude that
such action is appropriate.

 

SUPERNUS is responsible for all communications with Regulatory Authorities
related to the PRODUCT, as well as for the approval, maintenance, and updating
of approval in a timely manner.

 

7.              Regulatory Compliance

 

SUPPLIER will ensure that PRODUCT is manufactured and shipped in strict
compliance with current US Federal and European Community (EC) regulatory and
statutory requirements relating to GMP (US 21 CFR parts 210 and 211 and EU
Directive 2003/94/EC for the manufacture of finished medicinal product) as
applicable to the manufacture of the PRODUCT, regulatory approvals and local
laws and regulations applicable at the site(s) of manufacture and/or testing.

 

7.1                   Government Agency Inspections, Communication and
Requisitions

 

SUPPLIER will permit all relevant inspections by regulatory authorities of
premises, procedures, and documentation.

 

SUPPLIER will notify the head of SUPERNUS Quality Assurance immediately of
receipt of any notice of inspection from a regulatory authority pertaining
directly to the PRODUCT and within one (1) Business Day (BD) of any regulatory

 

4

--------------------------------------------------------------------------------


 

authority request for PRODUCT samples, batch documentation, or other information
related to the PRODUCT.

 

SUPPLIER will notify the head of SUPERNUS Quality Assurance within one (1) BD of
receipt of any major Form 483 observations, warning letter or the like from any
regulatory agency that relates directly to the PRODUCT; or if the supply of
PRODUCT will be affected, or if the facilities or personnel used to produce,
test or package the PRODUCT will be affected.

 

SUPERNUS’ Head of Quality Assurance will be notified within one (1) BD of any
inspection by a Regulatory Authority regarding the PRODUCT. SUPPLIER will permit
a representative from SUPERNUS Quality Assurance to be present at inspections
directly relating to involving SUPERNUS PRODUCTS. SUPPLIER will secure SUPERNUS’
agreement prior to making any commitment to a Regulatory Authority regarding the
PRODUCT. Should the Regulatory Authority issue a warning letter or any major
client-specific observations to SUPPLIER, a copy of these documents will be
forwarded to SUPERNUS Quality Assurance within five (5) BD of receipt. Major
Client-specific observations would include observations that have potential
SUPERNUS PRODUCT safety impact. If necessary, SUPPLIER may redact names of other
customers or products to protect confidentiality. Copies of formal response
letters from SUPPLIER, including 483 observations or similar, to the Regulatory
Authority that may have major SUPERNUS PRODUCT impact will also be forwarded to
SUPERNUS Quality Assurance within five (5) BD upon issuance to the Regulatory
Authority.

 

Inspection report responses from SUPPLIER related to the PRODUCT will be
reviewed and approved by SUPERNUS Quality Assurance prior to submission to the
regulatory agency.

 

7.2 Annual Product Review

 

SUPPLIER will provide requested information to SUPERNUS in a timely manner.

 

SUPPLIER will perform an annual product review on commercial products and will
issue a report to SUPERNUS no later than three months after the conclusion of an
annual manufacturing cycle. This report will be a review of any changes in the
manufacturing, packaging, testing, or validation of the PRODUCT in the previous
year; a summary of lots made, released, and rejected. Also, control charting or
trend analysis of key PRODUCT parameters will be performed on an annual basis.
Any abnormalities will be explained in the annual review. This review will be
conducted in accordance with 21 CFR 211.180(e) and any other appropriate
regulations.

 

5

--------------------------------------------------------------------------------


 

8.              Quality Management

 

8.1       GMP, Health and Safety Compliance

 

SUPPLIER will conduct operations in compliance with applicable environmental,
occupational health and safety laws, and current GMP regulations.

 

8.2       Organization and Personnel

 

SUPPLIER shall have a Quality Assurance unit that have the responsibility for
approving and rejecting all procedures or specifications that can impact the
identity, strength, quality, and purity of the PRODUCT. SUPPLIER’s Quality
Assurance unit shall have Standard Operating Procedures (SOP) to fulfill its
responsibilities.

 

SUPPLIER shall have documented evidence of sufficient, appropriate and qualified
personnel and/or consultant(s) thru training, education, experience or a
combination thereof to perform activities related to the manufacturing and
supervision of PRODUCT manufacture.

 

SUPPLIER shall ensure that all personnel engaged in GMP activities are aware and
knowledgeable of their responsibilities.

 

8.3       Audit Rights

 

SUPPLIER will permit audits based on reasonable prior written notice, of all
relevant premises, procedures and documentation by SUPERNUS representatives; to
the extent such audits are related to SUPERNUS’ PRODUCT. SUPERNUS audits are
limited to one audit per calendar year unless for cause.

 

SUPERNUS shall have the right to conduct one Manufacturing Audit per year (such
annual Manufacturing Audit to be hereinafter referred to as an “Annual MA”).

 

Event MA: In addition to the Annual MA, in the event that SUPPLIER shall receive
a “483 Observation” or a “Warning Letter” from the Food and Drug Administration
(FDA) or any foreign equivalent outside the USA relating to the manufacture,
packaging, testing or labeling of the SUPERNUS PRODUCT by SUPPLIER; or similar
notice alleging non-compliance; SUPERNUS has rejected a batch/lot of PRODUCT
where it has been agreed or determined that such PRODUCT failed to meet
Specifications or cGMP; or SUPERNUS or SUPPLIER have received a series of
complaints which are judged to be major from Third Parties within any year
relating to the manufacture (individually or collectively, an “Event”) SUPERNUS
shall have the right to conduct additional Manufacturing Audits according to the
terms specified below (such Event Manufacturing Audit(s) to be hereinafter
referred to as an “Event MA(s)”.

 

6

--------------------------------------------------------------------------------


 

Routine Visits: It is agreed that SUPERNUS may arrange routine observational
visits to the facility in which manufacture of SUPERNUS PRODUCT is to be
undertaken.

 

Manufacturing Audit: For purposes of this Agreement, the term “Manufacturing
Audit” shall mean an audit of SUPPLIER’s Plant for the PRODUCT by no more than
two employees and/or agents of SUPERNUS for purposes of reviewing SUPPLIER’s
procedures and processes used in Manufacturing the SUPERNUS PRODUCT. Any such
agents shall be qualified to conduct manufacturing audits, shall comply with all
SUPPLIER’s facility rules regarding safety and security notified by SUPPLIER to
SUPERNUS and its employees and agents and shall execute a written agreement to
maintain in confidence all Information obtained during the course of any such
audit except for disclosure to SUPERNUS subject to the terms hereof. Each
Manufacturing Audit shall be conducted during SUPPLIER’s normal business hours
and upon at least fifteen (15) BD prior written notice to SUPPLIER in the case
of an Annual MA, or with two (2) BD notice to SUPPLIER in the case of an Event
MA. In all cases SUPERNUS shall ensure that its employees or agents will conduct
each Manufacturing Audit so as not insofar as is reasonably practicable to
interfere with the normal and ordinary operation of SUPPLIER’s Plant. During a
Manufacturing Audit, SUPERNUS or its agents will be escorted at all times by
SUPPLIER personnel. Upon SUPERNUS’s request, SUPPLIER shall make available for
SUPERNUS’ review and inspection all equipment and facilities used in or in
relation to the manufacture of the PRODUCT, records and support documents (i.e.
manufacturing and analytical) with respect to each Batch/lot of the PRODUCT and
other Raw Materials/Chemical Components and packaging components used in the
manufacture or packaging of the PRODUCT hereunder. At any such audit, SUPERNUS
shall have the right to obtain copies of such batch records with respect to
SUPERNUS PRODUCT, provided however, that SUPERNUS pays SUPPLIER for its
reasonable costs associated with making such copies. All costs of an Event MA
shall be borne by SUPERNUS unless the requirement for audit arises as a result
of the negligence of SUPPLIER or the breach of the terms of this Agreement by
SUPPLIER, in which case SUPPLIER shall absorb all costs associated with the
audit.

 

Correspondence: Each party shall promptly notify the other party of, and shall
provide such other party with copies of, any correspondence and other
documentation received or prepared by the notifying party in connection with any
of the following events:

 

·                  Receipt of a “483 Observation Letter” or “Warning Letter”
from the FDA or any other Regulatory Authority or any relevant foreign
equivalent outside the USA in connection with the manufacture, packaging,
testing, storage or security of the PRODUCT;

 

7

--------------------------------------------------------------------------------


 

·                  Any field alert, recall, market withdrawal or correction of
any Batch/lot of the PRODUCT; or

 

·                  Any regulatory comments relating to the manufacture of
SUPERNUS PRODUCT requiring a response or action by the notifying party.

 

Audit Close Out:  An exit meeting will be held with representatives from
SUPPLIER and SUPERNUS to discuss significant audit observations.

 

SUPERNUS will provide a written report of all observations within fifteen (15)
BD to SUPPLIER.

 

Within ** of audit report receipt, SUPPLIER will provide a written response to
all findings that details corrective action to be implemented. SUPPLIER will
follow up to ensure that all corrective actions are implemented. SUPERNUS may
confirm follow-up action by performing a follow-up audit separate from the
Annual MA or Event MA.

 

8.4       Subcontracting

 

SUPPLIER will not subcontract tasks to a third party without SUPERNUS’ consent.
SUPPLIER may subcontract raw material testing to other SUPPLIER’s facilities and
to other qualified third party laboratories.

 

8.5       Self Inspection

 

SUPPLIER will perform annual self inspections of its premises, facilities, and
processes used to manufacture, package, test, and store SUPERNUS’ raw materials,
packaging and labeling materials, intermediate, PRODUCT in accordance with
SUPPLIER’s written standard operating procedures (SOPs) to ensure compliance
with current GMPs and this Quality Agreement.

 

8.6       Material Control

 

SUPPLIER shall have procedures in place for the receipt, identification,
storage, handling, sampling, dispensing, testing/re-testing, disposition (i.e.,
approval, rejection, quarantine) and destruction of materials (i.e., excipients,
Active Pharmaceutical Ingredient (API), packaging components, labeling
components).

 

Prior to its use in the manufacture of SUPERNUS’ PRODUCT, materials provided by
SUPPLIER or SUPERNUS will be inspected, tested against current specifications
and released by SUPPLIER against the SUPPLIER specification system.

 

SUPERNUS will provide SUPPLIER with a copy of the API specification.

 

--------------------------------------------------------------------------------

**  This portion has been redacted pursuant to a confidential treatment request.

 

8

--------------------------------------------------------------------------------


 

8.6.1         Material Destruction

 

SUPPLIER, at SUPERNUS’ request, will either return to SUPERNUS or dispose of any
outdated or rejected material. If the material is disposed of, disposal will be
consistent with the nature of the material and sent to a permitted waste
disposal facility. Prior to such disposal:

 

SUPPLIER will send notice to SUPERNUS about SUPPLIER’s intent to dispose of the
material. If no direction is received from SUPERNUS, SUPPLIER will dispose of
the material no sooner than ** after the date of the notice.

 

The materials will be disposed and destroyed in compliance with local
environmental regulations and performed in a secure and legal manner that
prevents unauthorized use or diversion.

 

SUPPLIER will maintain destruction records in accordance with SUPPLIER SOPs.

 

8.7       Vendor Audit Responsibility

 

SUPPLIER is responsible for vendor quality assessment of SUPPLIER furnished
materials (i.e.: raw materials, packaging and labeling components) and
SUPPLIER’s service providers. SUPPLIER will audit and approve the vendor and
ensure cGMP compliance in accordance with SUPPLIER’s SOPs. SUPPLIER shall not
alter or change vendor without the prior written notice to and approval of
SUPERNUS, which may be withheld or granted in its sole and absolute discretion.

 

8.7.1         SUPERNUS Furnished Materials

 

SUPERNUS is responsible for vendor quality assessment of SUPERNUS furnished
materials (i.e.: Active Pharmaceutical Ingredient “API”) and for providing a
certificate of analysis upon SUPPLIER receipt of each batch of APL A certificate
of compliance confirming the following (when applicable) is provided to
SUPPLIER:

 

·                  That the materials are compliant with the provisions outlined
in the “Note for Guidance on minimizing the risk of transmitting spongiform
encephalopathy agents via human and veterinary medicinal products” (EMEA/410/01,
Rev.2 or update), and

 

·                  A residual solvent certificate confirming that there is no
potential for specific toxic solvents listed in the EP / USP / ICH residual
solvents Class I, Class II or Class III to be present and the material, if
tested, will comply with established EP / USP / ICH requirements. If any of the
solvents listed in the EP I USP I ICH residual solvents Class I, Class II or
Class III are

 

--------------------------------------------------------------------------------

**  This portion has been redacted pursuant to a confidential treatment request.

 

9

--------------------------------------------------------------------------------


 

used in the manufacture or are generated in the manufacturing process, solvents
of concern will be indicated.

 

8.8       Corrective and Preventive Action (CAPA)

 

SUPPLIER will have a system in place to document corrective and preventive
actions resulting from but not limited to: deviations, investigations, customer
complaints in accordance with SUPPLIER’s SOPs and evaluate its effectiveness.

 

9.              Buildings, Facilities, Utilities and Equipment

 

All buildings and facilities used in the manufacturing, packaging, testing and
storage of any materials and/or PRODUCT will be of suitable size, construction
and location to facilitate cleaning, and will be maintained in a good state of
repair. Maintenance and cleaning records will be kept in accordance with
SUPPLIER’s SOPs.

 

SUPPLIER will provide adequate lightning, ventilation, air filtration, air
heating/cooling, plumbing, sewage/refuse, washing/toilet facilities and
sanitation in accordance with the GMP operation requirements. Qualification as
applicable and maintenance will be performed and kept in accordance with
SUPPLIER’ SOPs.

 

9.1       Equipment/Computer System - Qualification, Calibration and Preventive
Maintenance

 

All equipment used in manufacturing, packaging, testing and storage of any
materials and/or PRODUCT will be suitable for its intended use and appropriately
located to allow for cleaning and maintenance. Qualification, calibration and
maintenance records will be kept according to SUPPLIER’ SOPs for all critical
equipment. SUPPLIER will calibrate equipment and qualify computer systems used
in the manufacturing and testing of the materials and/or PRODUCT in accordance
with SUPPLIER’s SOPs.

 

SUPPLIER is responsible for establishing and following a cleaning validation
program for all equipment used in the manufacturing process.

 

9.2       Environmental Monitoring Program

 

SUPPLIER will perform and maintain an environmental monitoring program. The
collected data will be reviewed and interpreted by the responsible person within
SUPPLIER’s quality unit. Any out of limit results will be managed appropriately
in accordance with SUPPLIER’s SOPs.

 

10

--------------------------------------------------------------------------------


 

10.  Production Controls

 

10.1 Master Batch Record

 

SUPERNUS will provide the manufacturing specifications and in-process controls
to SUPPLIER.

 

SUPPLIER is responsible for preparing the master batch records in accordance
with specifications and in-process controls; however, SUPPLIER must obtain
written approval from SUPERNUS Quality Assurance for each document version
before manufacturing.

 

SUPPLIER will manufacture the PRODUCT in accordance with the specifications and
in-process controls. SUPPLIER is responsible for having procedures for charge in
components, calculation of yield, equipment identification, time limitations on
production in-process sampling and respective testing control. The PRODUCT shall
be manufactured in accordance with the manufacturing and packaging procedures
set forth in the Specifications and Master Production Records and additional
internal SUPPLIER’s site procedures. Such procedures must be made available for
scrutiny by authorized personnel of SUPERNUS Quality Assurance.

 

10.2    Standard Operating Procedures

 

SUPPLIER is responsible for maintaining any Standard Operating Procedures
(“SOPS”) required to make the PRODUCT in accordance with cGMPs and as described
in SUPERNUS’S NDA, or compendia) documentation as well as any other applicable
regulatory requirements.

 

10.3    Manufacturing and Equipment Data

 

SUPPLIER is responsible for safe keeping and retention of records of machine
usage (previous Products produced in non-dedicated machinery), cleaning, any
maintenance/calibration performed, Raw Material/Chemical Component batch/lot
numbers and certification, in-process results/parameters, and test results and
shall perform all functions in accordance with regulatory requirements.

 

10.4    Re-Processing and Re-work

 

Re-process and re-work is not allowed without the written approval of Supernus
Quality Assurance. SUPPLIER shall maintain written procedures for re-processing
batch(es) that do not conform to standards or specifications and ensure that
after reprocess batch(es) will conform .

 

11

--------------------------------------------------------------------------------


 

10.5    Personnel Training

 

SUPPLIER will provide appropriate training for all employees. Each person
engaged in the manufacture, packaging, testing, storage, and shipping of the
materials and/or PRODUCT will have the education, training, and experience
necessary, consistent with current GMPs and safety training requirements.

 

11.  Packaging, Labeling and Printed Materials

 

11.1    Master Batch Packaging and Labeling Records

 

SUPERNUS will provide the packaging, labeling and printing materials
specifications to SUPPLIER.

 

SUPPLIER is responsible for preparing the master batch records in accordance
with specifications; however, SUPPLIER must obtain written approval from
SUPERNUS Quality Assurance for each document version before first use of such
version in manufacturing the PRODUCT.

 

SUPPLIER is responsible having available written procedures for the adequate
control of labels to include: incoming examination, disposition, storage,
issuance examination of issued labels, reconciliation and destruction of unused
labels.

 

SUPPLIER shall have a system that controls the lot number and appropriate
expiration dates on labels.

 

SUPPLIER will package and label the PRODUCT in accordance with the
specifications.

 

11.2    Printed Material and Artwork

 

SUPERNUS will provide artwork, labeling text and specifications for
labeling/printed materials to SUPPLIER.

 

SUPPLIER must obtain written approval from SUPERNUS Quality Assurance for each
labeling/printed materials proof version before become effective.

 

12.  Exception Reports (Deviations / Investigations)

 

12.1    Manufacturing Instruction Deviations

 

SUPPLIER will document, investigate and resolve deviations from approved
manufacturing, packaging and labeling instructions or specifications in
accordance with SUPPLIER’s SOPs. SUPPLIER will report and obtain approval from
SUPERNUS responsible person for any deviation affecting the PRODUCT.

 

12

--------------------------------------------------------------------------------


 

SUPPLIER will provide copies of all deviation reports to SUPERNUS as part of the
executed batch record.

 

12.2    General Deviations

 

SUPPLIER will document, investigate and resolve all other general deviations in
accordance with SUPPLIER’s SOPs. SUPPLIER will provide copies of all deviation
reports to SUPERNUS as part of the executed batch record where there is a
potential to affect PRODUCT quality.

 

12.2.1 Notification of Deviations

 

Although no deviation from the approved Master Batch Record should occur, any
deviation from the process during manufacture must be carefully explained and
documented in the batch/lot records, justified and approved by SUPPLIER’S
Quality Assurance and production management, and included in the document
package. Notification of any process deviations will be forwarded to SUPERNUS
Quality Assurance in writing within two (2) BD of the occurrence. SUPERNUS will
be provided with documentation for the evaluation of the deviation and SUPERNUS
will determine the final disposition of the batch/lot.

 

Completed investigations and deviations must be forwarded to SUPERNUS Quality
Assurance by SUPPLIER within two (2) BD of completion, unless involving a
failure potentially impacting safety, identity, strength, quality or purity in
which case they are to be forwarded immediately upon completion.

 

13.  Release of Product

 

13.1    Batch Release

 

Individual batch/lot review and disposition will be the responsibility of
SUPPLIER’s Quality unit who will act in accordance with SUPPLIER’s SOPs.
SUPPLIER is responsible for ensuring and certifying that the PRODUCT has been
manufactured according to cGMPs, specifications, the Master Batch Record,
compendia) and other applicable regulatory requirements. This includes a
complete and thorough review of the Executed Production Records. Executed
Production Records will be reviewed by the Patheon Quality Unit and forwarded to
SUPERNUS Quality Assurance by the SUPPLIER within ** after its review. If a
limited batch/lot review schedule has been agreed upon between SUPERNUS and
SUPPLIER, it may be acceptable to send only limited documentation from each
Executed Production Record. Unless an investigation is necessary, the batch/lot
will be dispositioned by SUPPLIER within ** from the completion of packaging.

 

SUPPLIER will notify SUPERNUS Quality Assurance in writing within one (1) BD of
any batch/lot of PRODUCT rejected by SUPPLIER. This communication should be
accompanied by a completed investigation with regard to the failure

 

--------------------------------------------------------------------------------

**  This portion has been redacted pursuant to a confidential treatment request.

 

13

--------------------------------------------------------------------------------


 

and include evaluation of effect of failure on other batch/lot(s). SUPERNUS
maintains the light to review all applicable data and determine the final
disposition of the batch/lot.

 

13.2    Batch Contamination — Batch Integrity

 

Should SUPERNUS become aware of the possible contamination or batch/lot
integrity issue of any batch/lot, regardless of the age of the batch/lot,
SUPPLIER will allow members of SUPERNUS Technical Services-Quality Assurance
access to the facility and all applicable records..SUPERNUS and the SUPPLIER
will form a joint task force to investigate the situation, determine the root
cause, and implement a correction action to assure that this situation does not
happen again. SUPERNUS Quality Assurance will determine the final disposition of
the batch/lot.

 

13.3    Certificate of Compliance (CoC)

 

For each batch/lot released, SUPPLIER will deliver to SUPERNUS a CoC or similar
that will include at a minimum:

 

·                  A statement that the PRODUCT and if applicable, its
predecessors has been manufactured, packaged, and tested in accordance with
cGMP, appropriate regulations, compendia) requirements, Master Batch Record and
Specifications.

·                  The CoC will identify the lot number(s), lot expiry date(s),
and quantity (ies). The specific lot number will be the lot number identified on
the Executed Batch Record for the PRODUCT.

 

13.4    Product Release for Distribution

 

SUPERNUS or its representative(s) will have sole responsibility for release
testing of the PRODUCT for distribution.

 

14.  Validation

 

14.1    Cleaning Method

 

SUPERNUS will provide to SUPPLIER toxicological information to be used in the
development of a cleaning program. SUPPLIER will maintain an appropriate
cleaning and cleaning validation program.

 

14.2    Manufacturing Process

 

SUPPLIER will generate and provide to SUPERNUS Quality Assurance the
Manufacturing Process Validation Protocol (PVP) and will not execute this PVP
until it has been approved in writing by SUPERNUS Quality Assurance.

 

14

--------------------------------------------------------------------------------


 

After the PVP has been executed, the SUPPLIER will provide all applicable
documentation to SUPERNUS. SUPERNUS Quality Assurance will approve the executed
PVP Report in writing.

 

Any proposed changes after the initial PVP Report is issued, shall be evaluated
by SUPPLIER and SUPERNUS Quality Assurance and if deemed necessary appropriate
change controls and re-execution of a PVP is required.

 

15.  Change Control

 

SUPPLIER will notify and obtain written approval from SUPERNUS Quality Assurance
before implementing any proposed changes to the process, materials, testing,
equipment or premises, where such changes may directly affect the PRODUCT.

 

For those changes required to comply with applicable laws and regulatory agency
requirements, SUPPLIER shall notify SUPERNUS of such requirements after SUPPLIER
becomes aware of the need for such change.

 

SUPERNUS will be responsible for determining whether or not to initiate
registration variation procedures and for maintaining adequate control over the
commitments made with respect to the PRODUCT to the regulatory authorities.

 

SUPPLIER will not make changes to any PRODUCT related documentation except
through the established SUPPLIER change control system, and all master document
revisions must be approved in writing by SUPERNUS’ Quality Assurance unit prior
to implementation. Any changes made to issued batch records (prior to master
revisions) must be reviewed and approved in writing by SUPERNUS’ Quality
Assurance prior to implementation unless otherwise agreed to in writing.

 

16.  Documentation

 

16.1    Record Retention

 

SUPPLIER will maintain all PRODUCT batch/lot records for a minimum of one
(1) year following expiration date of PRODUCT and supply all these records to
SUPERNUS upon request.

 

SUPPLIER will maintain records and evidence on the testing of materials and
packaging/labeling materials for ** after the materials were last used in the
manufacture or packaging/labeling of the PRODUCT.

 

--------------------------------------------------------------------------------

**  This portion has been redacted pursuant to a confidential treatment request.

 

15

--------------------------------------------------------------------------------


 

At the end of the above noted retention period, SUPERNUS will be contacted
concerning the future storage or destruction of the documents

 

16.2    Batch Documentation Requisition

 

At the request of SUPERNUS, SUPPLIER will provide a copy of any of the executed
batch/lot documents relating to PRODUCT to SUPERNUS within five (5) BD of such
request.

 

17.  Laboratory Controls

 

17.1    Specifications and Test Methods

 

SUPPLIER will test and disposition raw material(s); will perform in-process
control testing in accordance with the approved specifications, validated and/or
verified analytical methods, and SUPPLIER’s SOPs.

 

17.2    Out of Specifications (OOS) / Out of Trend (OOT)

 

SUPPLIER will notify SUPERNUS’ Quality Assurance unit of confirmed
out-of-Specification (“OOS”) or out-of-trend (“OOT”) results within one (1) BD
of the confirmed result. SUPPLIER will generate an OOS or OCT report as per
SUPPLIER procedures and obtain written approval of the report from the
SUPERNUS’s Quality Assurance prior to the disposition of the batch/lot. Each OOS
or OOT investigation must be reviewed and approved by SUPPLIER’S designated
quality person. SUPPLIER must evaluate if the failure has jeopardized the
safety, efficacy or quality of the PRODUCT.

 

17.3    Analytical Method Validation, Verification and Transfer

 

SUPPLIER will maintain an appropriate method validation, verification and
transfer program in place that follows GMP standard as described in Section 2,
as applicable. The accuracy, sensitivity, specificity and reproducibility of
analytical methods shall be documented. The suitability of all analytical
methods shall be verified under actual conditions of use.

 

SUPPLIER is responsible for validating and approving non-compendial analytical
methods or verifying (if applicable) and approving non-compendial analytical
methods, when SUPPLIER is responsible for analytical testing.

 

SUPERNUS is responsible for validating and approving non-compendial analytical
methods or verifying (if applicable) and approving compendia) analytical
methods, when SUPERNUS is responsible for analytical testing.

 

SUPPLIER and SUPERNUS are responsible for performing analytical method transfer
when required.

 

16

--------------------------------------------------------------------------------


 

17.4    Stability Program

 

SUPERNUS is responsible for the stability program. SUPPLIER will document and
provide SUPERNUS with request quantity of samples to be shipped to SUPERNUS or
its representatives.

 

In the situation where SUPPLIER agrees to perform stability testing on behalf of
SUPERNUS, this agreement will be in writing.

 

18.  Storage and Shipment

 

SUPPLIER will maintain records for storage and shipment of PRODUCT in accordance
with the agreed qualified transportation requirements.

 

18.1    Product Storage and Shipment Changes

 

SUPPLIER will communicate any proposed changes to the PRODUCT storage or
shipping for SUPERNUS review and approval.

 

18.2    Product Quarantine

 

SUPPLIER will have a system in place for assuring that not released PRODUCT is
not shipped unless authorized by the SUPERNUS’ Quality Assurance unit.

 

19.  Product Complaints

 

19.1    Complaint Investigation

 

SUPPLIER will investigate all manufacturing and packaging type PRODUCT
complaints related to the manufacturing services provided. SUPERNUS Quality
Assurance is responsible for receiving and initially investigating any
complaints and will notify SUPPLIER of any complaint that may impact the PRODUCT
quality. SUPPLIER will investigate any PRODUCT complaints and provide a report
to SUPERNUS within ** days. The investigation shall be completed in accordance
with all cGMP regulations and any other applicable regulations. In case the
investigation could not be finalized within **, SUPPLIER will provide an interim
report to SUPERNUS.

 

SUPERNUS shall have responsibility for reporting all complaints relating to the
PRODUCT to the FDA and any other Regulatory Authority, including, but not
limited to, complaints relating to the manufacture of the PRODUCT as well as
adverse drug experience (“ADE”) reports.

 

SUPERNUS will retrieve complaint sample(s) when applicable and forward them to
SUPPLIER in a timely manner to facilitate a complete and comprehensive
investigation.

 

--------------------------------------------------------------------------------

**  This portion has been redacted pursuant to a confidential treatment request.

 

17

--------------------------------------------------------------------------------


 

20.  Product Recall

 

20.1    Product Recall Notification

 

SUPPLIER will notify SUPERNUS Quality Assurance in one (1) BD after SUPPLIER has
confirmed a reason for recall. SUPPLIER will inform SUPERNUS of any serious
quality issue that may result in a recall of supplied PRODUCT.

 

SUPERNUS will notify SUPPLIER about a PRODUCT recall or other regulatory type
PRODUCT notification (e.g.: field alert) as soon as possible, but, in any event,
prior to informing the appropriate regulatory authorities. SUPERNUS will be
responsible for all related recall activities.

 

20.2    Regulatory Agency Notification

 

SUPERNUS will perform the PRODUCT recall and will inform the appropriate
regulatory authorities. Where legislated, SUPPLIER reserves the right to notify
regulatory authorities of PRODUCT quality issues; however SUPPLIER will inform
SUPERNUS prior to notification to the regulatory authorities.

 

21.  Return and Salvage

 

SUPPLIER shall have written procedures for receiving, identifying, holding,
testing, re-processing or destroying returned PRODUCT.

 

Salvage shall not occur, unless SUPPLIER and SUPERNUS Quality Assurance units
approve the process.

 

22.          Reserve/ Retention Samples

 

22.1        Raw Materials (API, Excipients)

 

SUPPLIER will maintain a representative reserve sample of each lot in each
shipment received and used to manufacture the PRODUCT. The reserve sample will
consist of at least two (2) times the necessary quantity for all Quality Control
tests required to determine whether the raw materials meet required
specifications.

 

The API reserve samples will be stored by SUPPLIER under controlled conditions
in accordance with cGMP storage requirements for ** beyond the expiration date
of the last lot of the PRODUCT containing the API.

 

All other reserve samples will be stored by SUPPLIER under controlled conditions
in accordance with cGMP storage requirements for ** beyond the expiration date.

 

--------------------------------------------------------------------------------

**  This portion has been redacted pursuant to a confidential treatment request.

 

18

--------------------------------------------------------------------------------


 

The reserve samples will be made available by SUPPLIER to SUPERNUS or a
regulatory agency, if requested.

 

22.2    Product

 

SUPPLIER will maintain a representative reserve sample of each lot of PRODUCT
manufactured. Reserve sample(s) will be stored by SUPPLIER under controlled
conditions in accordance with labeled requirements for ** beyond the expiration
date of the PRODUCT. The reserve sample will consist of at least two (2) times
the necessary quantity for all Quality Control tests required to determine
whether the PRODUCT meet required specifications.

 

SUPPLIER will be responsible for annual visual inspection of reserve samples
from representative sample batch/lotes selected by acceptable statistical
procedures for evidence of deterioration unless visual examination would affect
the integrity of the reserve sample per 21 CFR 211.170b. Any evidence of retain
sample deterioration must be reported to SUPERNUS Quality Assurance with three
(3) BD of discovery and investigated per internal SUPPLIER’s SOPs. The
investigation must be forwarded to SUPERNUS Quality Assurance upon completion by
SUPPLIER.

 

23.  Quality Contacts

 

 

 

SUPPLIER

 

SUPERNUS

 

 

 

 

 

 

 

Responsibility

 

Quality Assurance

 

Quality Assurance

 

Name

 

**

 

Maira T. Adzema

 

Title

 

Associate Director, Quality Assurance

 

Sr. Manager Quality Assurance

 

Phone

 

**

 

301 838-2626

 

Fax

 

**

 

301 424-1385

 

E-mail

 

**

 

madzema@supernus.com

 

Address

 

111 Consumers Drive

Whitby, Ontario, L1N 5Z5

 

1550 East Gude Drive

Rockville, MD 20850 - USA

 

 

24.  Attachments

 

Attachment I — Responsibility Table

 

25.  History

 

QA-CPRD-804.00 — Initial version

 

--------------------------------------------------------------------------------

**  This portion has been redacted pursuant to a confidential treatment request.

 

19

--------------------------------------------------------------------------------


 

26.  Approval

 

IN WITNESS WHEREOF, the parties have caused their duly authorized officer to
execute and deliver this Quality Agreement.

 

Patheon Inc.

 

 

/s/ George Elia

 

Date:

25-Oct-2012

George Elia

 

 

Director, Quality Operations

 

 

 

 

Supernus Pharmaceuticals, Inc.

 

 

/s/ Frank G. Mottola

 

Date:

25-Oct-2012

Frank G. Mottola

 

 

Executive Director Compliance and Facilities

 

 

 

20

--------------------------------------------------------------------------------


 

ATTACHMENT 1 - RESPONSIBILITY TABLE

 

SUPPLIER will be responsible for all the operations that are marked with “X” in
the column titled “SUPPLIER” and SUPERNUS will be responsible for all the
operations that are marked with “X” in the column titled “SUPERNUS”. If marked
with “(X)”, cooperation is required from the designated party.

 

Item 
Number

 

Subject / Terms

 

SUPERNUS

 

SUPPLIER

 

1.1. Regulatory Requirements

1.1.1

 

Permits/Licenses

 

X

 

X

 

1.1.2

 

Regulatory Filing / Registration Change Control

 

X

 

(X)

 

1.1.3

 

Regulatory Compliance

 

 

 

X

 

1.1.4

 

Government Agency Inspections, Communications and Requisitions

 

(X)

 

X

 

1.1.5

 

Annual Product Review

 

(X)

 

X

 

1.2. Quality Management

1.2.1

 

GMP, Health and Safety Compliance

 

 

 

X

 

1.2.2

 

SUPERNUS Audit Rights

 

X

 

 

 

1.2.3

 

Subcontracting

 

(X)

 

X

 

1.2.4

 

Self-Inspection

 

 

 

X

 

1.3. Material Control

1.3.1

 

API Test Methods and Specifications

 

X

 

 

 

1.3.2

 

Material Destruction

 

(X)

 

X

 

1.3.3

 

Vendor Audit Responsibility

 

X

 

X

 

1.3.4

 

SUPERNUS Furnished Materials

 

X

 

 

 

1.3.5

 

In-coming Material Testing

 

(X)

 

X

 

1.4. Building, Facilities, Utilities and Equipment

1.4.1

 

General

 

 

 

X

 

1.4.2

 

Equipment, Qualification, Calibration and Preventative Maintenance

 

 

 

X

 

1.4.3

 

Environmental Monitoring Program

 

 

 

X

 

1.5. Product Controls

1.5.1

 

Master Batch Record

 

(X)

 

X

 

1.5.2

 

Re-process and re-work

 

N/A

 

N/A

 

1.5.3

 

Personnel Training

 

 

 

X

 

1.6. Packaging, Labelling and Printed Materials

1.6.1

 

Master Batch Packaging Records

 

(X)

 

X

 

1.6.2

 

Printed Material and Artwork

 

X

 

X

 

1.7. Exception Reports (Deviations / Investigations)

1.7.1

 

Manufacturing Instruction Deviations

 

(X)

 

X

 

1.7.2

 

General Deviations

 

(X)

 

X

 

1.7.3

 

Notification of Deviations

 

 

 

X

 

1.8. Release of Product

1.8.1

 

Test Methods and Specifications

 

X

 

 

 

1.8.2

 

Batch Release

 

X

 

X

 

1.8.3

 

Certificate of Compliance

 

 

 

X

 

1.8.4

 

Product Release

 

X

 

 

 

1.9. Validation

1.9.1

 

Cleaning Method

 

(X)

 

X

 

1.9.2

 

Analytical Method

 

X

 

 

 

 

21

--------------------------------------------------------------------------------


 

Item 
Number

 

Subject / Terms

 

SUPERNUS

 

SUPPLIER

 

1.9.3

 

Manufacturing Process

 

X

 

(X)

 

1.10. Change Control

1.10.1

 

General

 

X

 

X

 

1.11. Documentation

1.11.1

 

Record Retention

 

 

 

X

 

1.11.2

 

Batch/lot Document Requisition

 

 

 

X

 

1.12. Laboratory Controls

1.12.1

 

Specifications and Test Methods

 

X

 

X

 

1.12.2

 

Out of Specifications (OOS) / Out of Trend (OOT)

 

(X)

 

X

 

1.13. Stability

1.13.1

 

Sample Storage

 

 

 

X

 

1.13.2

 

Stability Studies and Protocol

 

X

 

X

 

1.13.3

 

Stability Failures

 

(X)

 

X

 

1.13.4

 

Termination of Agreement

 

X

 

X

 

1.14. Storage and Distribution

1.14.1

 

General

 

 

 

X

 

1.14.2

 

Product Storage and Shipment Changes

 

(X)

 

X

 

1.14.3

 

Product Quarantine

 

 

 

X

 

1.15. Product Complaints

1.15.1

 

Complaint Investigation

 

X

 

(X)

 

1.16. Product Recall

1.16.1

 

Product Recall Notification

 

 

 

X

 

1.16.2

 

Government Agency Notification

 

 

 

X

 

1.17. Reserve and Retention Samples

1.17.1

 

Raw Material and Active Ingredient Reserve Sample

 

 

 

X

 

1.17.2

 

Finished Product Retention Sample

 

X

 

X

 

 

22

--------------------------------------------------------------------------------